Exhibit 10.21

[g108981ki01i001.jpg]

STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION

1.             Basic Provisions (“Basic Provisions”) .

1.1           Parties: This Lease (“Lease”), dated for reference purposes only
March 6, 2007, is made by and between VRS Chatsworth LLC, a Virginia limited
liability company (“Lessor”) and Natrol, Inc., a Delaware corporation
(“Lessee”), (collectively the “Parties”, or individually a “Party”).

 

1.2 (a)     Premises: That certain portion of the Project (as defined below),
including all improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 9453 Owensmouth Avenue,
located in the City of Chatsworth (Los Angeles), County of Los Angeles, State of
California, with zip code 91311, as outlined on Exhibit 1 attached hereto
(“Premises”) and generally described as (describe briefly the nature of the
Premises):  an approximately 81,291 square foot portion of a larger
approximately 132,600 square foot concrete tilt-up industrial building, situated
on an approximately [insert land area] square feet of land, as more particularly
described on Exhibit 1 attached hereto and incorporated herein by reference. In
addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to the any utility raceways of
the building containing the Premises (“Building”) and to the common Areas (as
defined in Paragraph 2.7 below), but shall not have any rights to the roof or
exterior walls of the Building or to any other buildings in the Project. The
Premises, the Building, the Common Areas, the land upon which they are located,
along with all other buildings and improvements thereon, are herein collectively
referred to as the “Project.” (See also Paragraph 2)

1.2(b)      Parking: 46 unreserved vehicle parking spaces. (See also Paragraph
2.6)

1.3           Term: Five (5) years and zero (0) months (“Original Term”)
commencing see Paragraph 50.1 (“Commencement Date”) and ending see Paragraph
50.2 (“Expiration Date”). As used in this Lease, “Term” shall mean the Original
Term and all extensions or renewals thereof.    (See also Paragraph 3)

1.4           Early Possession: N/A (“Early Possession Date”). (See also
Paragraphs 3.2 and 3.3)

1.5           Base Rent: $ 48,775.00 per month (“Base Rent”), payable on the
first (1st) day of each month commencing on the Commencement Date. (See also
Paragraph 4)

x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. See Paragraphs 52 and 53.

1.6           Lessee’s Share of Common Area Operating Expenses:  sixty-one &
3/10 percent (61.3%) (“Lessee’s Share”). Lessee’s Share has been calculated by
dividing the approximate square footage of the Premises by the approximate
square footage of the Project. In the event that the size of the Premises and/or
the Project are modified during the term of this Lease, Lessor shall recalculate
Lessee’s Share to reflect such modification.

1.7           Base Rent and Other Monies Paid Upon Execution the Commencement
Date:

(a)                                  Base Rent: $TBD for the period see
Paragraph 50.3.

(b)                                 Common Area Operating Expenses: $TBD for the
period see Paragraph 50.3.

(c)                                  Security Deposit: $48,775.00 (“Security
Deposit”). (See also Paragraph 5)

(d)                                 Other: $
                              for                                                                     .

(e)                                  Total Due Upon Execution of this Lease:
$see Paragraph 50.3.

1.8           Agreed Use: warehousing and storage, and related office
uses                    .          (See also Paragraph 6)

1.9           Insuring Party. Lessor is the “Insuring Party”. (See also
Paragraph 8)

1.10         Real Estate Brokers: (See also Paragraph 15)

(a)           Representation: The following real estate brokers (the “Brokers”)
and brokerage relationships exist in this transaction (check applicable boxes):

o

 

represents Lessor exclusively (“Lessor’s Broker”);

o

 

represents Lessee exclusively (“Lessee’s Broker”); or

x CB Richard Ellis, Inc. (Bennett Robinson)  represents both Lessor and Lessee (
“Dual Agency”).

 

(b)           Payment to Brokers: Upon execution and delivery of this Lease by
both Parties, Lessor Pursuant to the Purchase Contract (as defined in Paragraph
50.1), Lessee shall pay to the Brokers the brokerage fee agreed to in a separate
written agreement (or if there is no such agreement, the sum of
                        or           % of the total Base Rent for the brokerage
services rendered by the Brokers in connection with the Purchase Contract and
the Original Term of this Lease. Lessor and Brokers have entered into a separate
written agreement with respect to the payment of commissions due, if any, for
periods after the Original Term ).

1.11         Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by N/A (“Guarantor”). (See also Paragraph 37)

1.12         Attachments. Attached hereto are the following, all of which
constitute a part of this Lease:

x an Addendum consisting of Paragraphs 50                       through
                   ;

 

 

o a

site plan depicting the Premises;

 

 

 

 

 

 

 

 

INITIALS

 

INITIALS

 

 

 

©1999 - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM MTN-5-5/05E

 

1


--------------------------------------------------------------------------------


 

o a site plan depicting the Project;

 

o a current set of the Rules and Regulations for the Project;

 

o a current set of the Rules and Regulations adopted by the owners’ association;

 

o a Work Letter;

 

x other (specify); Exhibit 1 (legal description of the Project) and Exhibit 2
(parking area).

 

 

2.                                       Premises.

2.1           Letting.  Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises, for the term, at the rental, and upon all of the
terms, covenants and conditions set forth in this Lease.  Unless otherwise
provided herein, any statement of size set forth in this Lease, or that may have
been used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less.  NOTE: Lessee is advised to verify the
actual size prior to executing this Lease.

2.2           Condition.  Lessor shall deliver that portion of the Premises
contained within the Building (‘Unit”) to Lessee broom clean and free of debris
on the Commencement Date or the Early Possession Date, whichever first occurs
(“Start Date”), and, so long as the required service contracts described in
Paragraph 7.1(b) below are obtained by Lessee and in effect within thirty days
following the Start Date, warrants that the existing electrical, plumbing, fire
sprinkler, lighting, heating, ventilating and air conditioning systems (“HVAC”),
loading doors, sump pumps, if any, and all other such elements in the Unit,
other than those constructed by Lessee, shall be in good operating condition on
said date, that the structural elements of the roof, bearing walls and
foundation of the Unit shall be free of material defects, and that the Unit does
not contain hazardous levels of any mold or fungi defined as toxic under
applicable state or federal law. If a non-compliance with such warranty exists
as of the Start Date, or if one of such systems or elements should malfunction
or fail within the appropriate warranty period, Lessor shall, as Lessor’s sole
obligation with respect to such matter, except as otherwise provided in this
Lease, promptly after receipt of written notice from Lessee setting forth with
specificity the nature and extent of such non-compliance, malfunction or
failure, rectify same at Lessor’s expense.  The warranty periods shall be as
follows: (i) 6 months as to the HVAC systems, and (ii) 30 days as to the
remaining systems and other elements of the Unit.  If Lessee does not give
Lessor the required notice within the appropriate warranty period, correction of
any such non-compliance, malfunction or failure shall be the obligation of
Lessee at Lessee’s sole cost and expense (except for the repairs to the fire
sprinkler systems, roof, foundations, and/or bearing walls - see Paragraph 7). 
Certain Definitions:  AS used in this Lease, (a) “Unit” shall mean that portion
of the Premises contained within the Building; (b) “Start Date” shall mean the
Commencement Date or the Early Possession Date, whichever first occurs, (c)
“HVAC” shall mean the heating, ventilating and air conditioning systems in the
Unit, and (d) “Applicable Requirements” shall mean building codes, applicable
laws, covenants or restrictions of record, regulations and ordinances.

2.3           Compliance.  Lessor warrants that to the best of its knowledge the
improvements on the Premises and the Common Areas comply with the building codes
that were in effect at the time that each such improvement, or portion thereof,
was constructed, and also with all applicable laws, covenants or restrictions of
record, regulations, and ordinances in effect on the Start Date (“Applicable
Requirements”).  Said warranty does not apply to the use to which Lessee will
put the Premises, modifications which may be required by the Americans with
Disabilities Act or any similar laws as a result of Lessee’s use (see Paragraph
49), or to any Alterations or Utility Installations (as defined in Paragraph
7.3(a)) made or to be made by Lessee.  NOTE: Lessee is responsible for
determining whether or not the Applicable Requirements and especially the zoning
are appropriate for Lessee’s intended use, and acknowledges that past uses of
the Premises may no longer be allowed.  If the Premises do not comply with said
warranty, Lessor shall, except as otherwise provided, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance, rectify the same at Lessor’s expense.  If Lessee does
not give Lessor written notice of a non-compliance with this warranty within 6
months following the Start Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee’s sole cost and expense.  If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance not caused or
contributed to either before or after the Commencement Date by Lessee or the
Lessee Parties, or the reinforcement or other physical modification of the Unit,
Premises and/or Building (“Capital Expenditure”), Lessor and Lessee shall
allocate the cost of such work as follows:

 

(a)           Subject to Paragraph 2.3(c) below, if such Capital Expenditures
are required as a result of the specific and unique use of the Premises by
Lessee as compared with uses by tenants in general, Lessee shall be fully
responsible for the cost thereof, provided, however that if such Capital
Expenditure is required during the last 2 years 12 months of this Lease and the
cost thereof exceeds 6 months’ Base Rent, Lessee may instead terminate this
Lease unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 months’ Base Rent.  If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter.  Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.

(b)           If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor’s termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with Interest, from Rent until Lessor’s share of such costs have
been fully paid.  If Lessee is unable to finance Lessor’s share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.

(c)           Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements.  If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall
either: (i) immediately cease such changed use or intensity of use and/or take
such other steps as may be necessary to eliminate the requirement for such
Capital Expenditure, or (ii) complete such Capital Expenditure at its own
expense.  Lessee shall not have any right to terminate this Lease.

                2.4           Acknowledgements.  Lessee acknowledges that:  (a)
it has been advised by Lessor and/or Brokers to satisfy itself with respect to
the condition of the Premises (including but not limited to the electrical, HVAC
and fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s intended use, (b) Lessee has made such investigation as
it deems necessary with reference to such matters and assumes all responsibility
therefor as the same relate to its occupancy of the Premises, and (c) neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease.  In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial

2


--------------------------------------------------------------------------------


capability and/or suitability of all proposed tenants.

2.5           Lessee as Prior Owner/Occupant.  The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises.  In such event, Lessee
shall be responsible for any necessary corrective work.

2.6           Vehicle Parking.  Lessee shall be entitled to use the number of
parking spaces specified in Paragraph 1.2(b) on those portions of the Common
Areas designated from time to time by Lessor for parking.  Lessee shall not use
more parking spaces than said number.  Said parking spaces shall be used for
parking by vehicles no larger than full-size passenger automobiles or pick-up
trucks, herein called “Permitted Size Vehicles.”  Lessee may also stage and park
trucks and trailers in the portion of the Project’s truck loading area which is
adjacent to the Premises, in the area shown on Exhibit 2 attached hereto,
subject to the rights of other occupants of the Project and to Applicable
Requirements, including but not limited to the terms of the reciprocal easement
agreement between the owner of the Project and the owner of the adjacent
property.  Subject to the preceding sentence,  Lessor may regulate the loading
and unloading of vehicles by adopting Rules and Regulations as provided in
Paragraph 2.9.  No Except as provided in this Paragraph 2.6, vehicles other than
Permitted Size Vehicles may be parked in the Common Area without the prior
written permission of Lessor. In addition:

(a)           Lessee shall not permit or allow any vehicles that belong to or
are controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.  Lessor’s designation of any
such areas after the Commencement Date shall not to materially interfere with
the operation of Lessee’s business within the Project.

(b)           Lessee shall not service or store any vehicles in the Common
Areas.

(c)           If Lessee permits or allows any of the prohibited activities
described in this Paragraph 2.6, then Lessor shall have the right, without upon
not less than 48 hours notice, in addition to such other rights and remedies
that it may have, to remove or tow away the vehicle involved and charge the cost
to Lessee, which cost shall be immediately payable upon demand by Lessor.

2.7           Common Areas - Definition.  The term “Common Areas” is defined as
all areas and facilities outside the Premises and within the exterior boundary
line of the Project and interior utility raceways and installations within the
Unit that are provided and designated by the Lessor from time to time for the
general non-exclusive use of Lessor, Lessee and other tenants of the Project and
their respective employees, suppliers, shippers, customers, contractors and
invitees, including parking areas, loading and unloading areas, trash areas,
roadways, walkways, driveways and landscaped areas.

2.8           Common Areas - Lessee’s Rights.  Lessor grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project.  Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property (including vehicles, except as provided in Paragraph 2.6
above), temporarily or permanently, in the Common Areas.  Any such storage shall
be permitted only by the prior written consent of Lessor or Lessor’s designated
agent, which consent may be revoked at any time.  In the event that any
unauthorized storage shall occur then Lessor shall have the right, without
notice, in addition to such other rights and remedies that it may have, to
remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

2.9           Common Areas - Rules and Regulations.  Subject to the terms of
this Lease, Lessor or such other person(s) as Lessor may appoint shall have the
exclusive control and management of the Common Areas and shall have the right,
from time to time, to establish, modify, amend and enforce reasonable rules and
regulations (“Rules and Regulations”) for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
preservation of good order, as well as for the convenience of other occupants or
tenants of the Building and the Project and their invitees.  Lessee agrees to
abide by and conform to all such reasonable and uniformly-enforced Rules and
Regulations, and shall use its best efforts to cause its employees, suppliers,
shippers, customers, contractors and invitees to so abide and conform.  Lessor
shall not be responsible to Lessee for the non-compliance with said Rules and
Regulations by other tenants of the Project.

2.10         Common Areas - Changes.  Lessor shall have the right, in Lessor’s
sole discretion, from time to time:

(a)           To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways and utility raceways,
so long as such changes do not materially impair Lessee’s access to or use of
the Premises and/or the parking and truck loading areas of the Premises;

(b)           To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises, including parking and
truck loading areas, remains available;

(c)           To designate other land outside the boundaries of the Project to
be a part of the Common Areas;

(d)           To add additional buildings and improvements to the Common Areas
that do not materially interfere with Lessee’s access to or use of the Premises
and/or the parking and truck loading areas of the Premises ;

(e)           To use the Common Areas temporarily, only for so long and to the
extent necessary, while engaged in making additional improvements, repairs or
alterations to the Project, or any portion thereof; and

(f)            To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Project as Lessor may, in the
exercise of sound business judgment, deem to be appropriate, provided that such
other acts or changes shall not materially impair Lessee’s access to or use of
the Premises and/or the parking and truck loading areas of the Premises.

3.                                       Term.

3.1           Term.  The Commencement Date, Expiration Date and Original Term of
this Lease are as specified in Paragraph 1.3.

3.2           Early Possession.  If Lessee totally or partially occupies the
Premises prior to the Commencement Date, the obligation to pay Base Rent shall
be abated for the period of such early possession.  All other terms of this
Lease (including but not limited to the obligations to pay Lessee’s Share of
Common Area Operating Expenses, Real Property Taxes and insurance premiums and
to maintain the Premises) shall be in effect during such period.  Any such early
possession shall not affect the Expiration Date.

3.3           Delay In Possession.  Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date.  If, despite said efforts, Lessor is unable to deliver
possession as agreed, Lessor shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease or change the Expiration
Date. Lessee shall not, however, be obligated to pay Rent or perform its other
obligations until Lessor delivers possession of the Premises and any period of
rent abatement that Lessee would otherwise have enjoyed shall run from the date
of the delivery of possession and continue for a period equal to what Lessee
would otherwise have enjoyed, but minus any days of delay caused by the acts or
omissions of Lessee.  If possession is not delivered within 60 days after the
Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate.  Except

3


--------------------------------------------------------------------------------


as otherwise provided, if possession is not tendered to Lessee by the Start Date
and Lessee does not terminate this Lease, as aforesaid, any period of rent
abatement that Lessee would otherwise have enjoyed shall run from the date of
delivery of possession and continue for a period equal to what Lessee would
otherwise have enjoyed under the terms hereof, but minus any days of delay
caused by the acts or omissions of Lessee.  If possession of the Premises is not
delivered within 4 months after the Commencement Date, this Lease shall
terminate unless other agreements are reached between Lessor and Lessee, in
writing.

3.4           Lessee Compliance.  Lessor shall not be required to tender
possession of the Premises to Lessee until Lessee complies with its obligation
to provide evidence of insurance (Paragraph 8.5).  Pending delivery of such
evidence, Lessee shall be required to perform all of its obligations under this
Lease from and after the Start Date, including the payment of Rent,
notwithstanding Lessor’s election to withhold possession pending receipt of such
evidence of insurance.  Further, if Lessee is required to perform any other
conditions prior to or concurrent with the Start Date, the Start Date shall
occur but Lessor may elect to withhold possession until such conditions are
satisfied.

4.                                       Rent.

4.1           Rent Defined.  All monetary obligations of Lessee to Lessor under
the terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

4.2           Common Area Operating Expenses.  Lessee shall pay to Lessor during
the term hereof, in addition to the Base Rent, Lessee’s Share (as specified in
Paragraph 1.6) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, in accordance with the
following provisions:

(a)           “Common Area Operating Expenses”  are defined, for purposes of
this Lease, as all costs incurred by Lessor relating to the ownership and
operation of the Project, including, but not limited to, the following:

(i)            The operation, repair and maintenance, in neat, clean, good order
and condition, and if necessary the replacement, of the following:

(aa)         The Common Areas and Common Area improvements, including parking
areas, loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers, irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roofs, and roof drainage systems.

(bb)        Exterior signs and any tenant directories.

(cc)         Any fire sprinkler systems.

(ii)           The cost of water, gas, electricity and telephone to service the
Common Areas and any utilities not separately metered.

(iii)          Trash disposal, pest control services, property management,
security services, owners’ association dues and fees, the cost to repaint the
exterior of any structures (to the extent permitted by this Lease) and the cost
of any environmental inspections.

(iv)          Reserves set aside for maintenance,  repair and/or replacement of
Common Area improvements and equipment.

(v)           Real Property Taxes (as defined in Paragraph 10).

(vi)          The cost of the premiums for the insurance maintained by Lessor
pursuant to Paragraph 8.

(vii)         Any deductible portion of an insured loss concerning the Building
or the Common Areas.

(viii)        Auditors’, accountants’ and attorneys’ fees and costs related to
the operation, maintenance, repair and replacement of the Project.

(ix)           The cost of any capital improvement to the Building or the
Project not covered under the provisions of Paragraph 2.3 provided; however,
that Lessor shall allocate the cost of any such capital improvement over (A) a
12 10 year period and Lessee shall not be required to pay more than Lessee’s
Share of 1/144th 1/120th of the cost of such capital improvement in any given
month, with respect to the roof, and (B) a 7 year period and Lessee shall not be
required to pay more than Lessee’s Share of 1/84th of the cost of such capital
improvement in any given month, with respect to all other capital improvements.

(x)            Any other services to be provided by Lessor that are stated
elsewhere in this Lease to be a Common Area Operating Expense.

(b)           Any Common Area Operating Expenses and Real Property Taxes that
are specifically attributable to the Unit, the Building or to any other building
in the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building.  However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.

(c)           The inclusion of the improvements, facilities and services set
forth in Subparagraph 4.2(a) shall not be deemed to impose an obligation upon
Lessor to either have said improvements or facilities or to provide those
services unless the Project already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.

                                (d)           Lessee’s Share of Common Area
Operating Expenses is payable monthly on the same day as the Base Rent is due
hereunder.  The amount of such payments shall be based on Lessor’s estimate of
the annual Common Area Operating Expenses.  Within 60 days after written request
(but not more than once each year) Lessor shall deliver to Lessee a reasonably
detailed statement showing Lessee’s Share of the actual Common Area Operating
Expenses incurred during the preceding year.  If Lessee’s payments during such
year exceed Lessee’s Share, and provided no Default of any of Lessee’s monetary
obligations under this Lease then exists, Lessor shall credit the amount of such
over-payment against Lessee’s future payments of Common Area Operating
Expenses.  If Lessee’s payments during such year were less than Lessee’s Share,
Lessee shall pay to Lessor the amount of the deficiency within 10 days after
delivery by Lessor to Lessee of the statement.

(e)           Common Area Operating Expenses shall not include any expenses paid
by any tenant directly to third parties, or as to which Lessor is otherwise
reimbursed by any third party, other tenant, or insurance proceeds.

4.3           Payment.  Lessee shall unconditionally cause payment of Rent to be
received by Lessor in lawful money of the United States, without offset or
deduction (except as specifically permitted in this Lease), on or before the day
on which it is due. All monetary amounts shall be rounded to the nearest whole
dollar.  In the event that any invoice prepared by Lessor is inaccurate such
inaccuracy shall not constitute a waiver and Lessee shall be obligated to pay
the amount set forth in this Lease.  Rent for any period during the term hereof
which is for less than one full calendar month shall be prorated based upon the
actual number of days of said month.  Payment of Rent shall be made to Lessor at
its address stated herein or to such other persons or place as Lessor may from
time to time designate in writing.  Acceptance of a payment which is less than
the amount then due shall not be a waiver of Lessor’s rights to the balance of
such Rent, regardless of Lessor’s endorsement of any check so stating.  In the
event that any check, draft, or other instrument of payment given by Lessee to
Lessor is dishonored for any reason, Lessee agrees to pay to Lessor the sum of
$25 in addition to any Late Charge and Lessor, at its option, may require all
future Rent be paid by cashier’s check.  Payments will be applied first to
accrued late charges and attorney’s fees, second to accrued interest, then to
Base Rent and Common Area Operating Expenses, and any remaining amount to any
other outstanding charges or costs.

5.             Security Deposit.  Lessee shall deposit with Lessor upon
execution hereof the Security Deposit as security for Lessee’s faithful
performance of its obligations under this Lease.  If Lessee fails to pay Rent,
or otherwise Defaults under this Lease, Lessor may use, apply or retain all or
any portion

4


--------------------------------------------------------------------------------


of said Security Deposit for the payment of any amount due Lessor or to
reimburse or compensate Lessor for any liability, expense, loss or damage which
Lessor may suffer or incur by reason thereof.  If Lessor uses or applies all or
any portion of the Security Deposit, Lessee shall within 10 days after written
request therefor deposit monies with Lessor sufficient to restore said Security
Deposit to the full amount required by this Lease.  If the Base Rent increases
during the term of this Lease, Lessee shall, upon written request from Lessor,
deposit additional monies with Lessor so that the total amount of the Security
Deposit shall at all times bear the same proportion to the increased Base Rent
as the initial Security Deposit bore to the initial Base Rent.  Should the
Agreed Use be amended to accommodate a material change in the business of Lessee
or to accommodate a sublessee or assignee, Lessor shall have the right to
increase the Security Deposit to the extent necessary, in Lessor’s reasonable
judgment, to account for any increased wear and tear that the Premises may
suffer as a result thereof.  If a change in control of Lessee occurs during this
Lease and following such change the financial condition of Lessee is, in
Lessor’s reasonable judgment, significantly reduced, Lessee shall deposit such
additional monies with Lessor as shall be sufficient to cause the Security
Deposit to be at a commercially reasonable level based on such change in
financial condition.  Lessor shall not be required to keep the Security Deposit
separate from its general accounts.  Within 14 days after the expiration or
termination of this Lease, if Lessor elects to apply the Security Deposit only
to unpaid Rent, and otherwise within 30 days after the Premises have been
vacated pursuant to Paragraph 7.4(c) below, Lessor shall return that portion of
the Security Deposit not used or applied by Lessor.  No part of the Security
Deposit shall be considered to be held in trust, to bear interest or to be
prepayment for any monies to be paid by Lessee under this Lease.

6.                                       Use.

6.1           Use.  Lessee shall use and occupy the Premises only for the Agreed
Use, or any other legal use which is reasonably comparable thereto, and for no
other purpose.  Lessee shall not use or permit the use of the Premises in a
manner that is unlawful, creates damage, waste or a nuisance, or that disturbs
occupants of or causes damage to neighboring premises or properties. Other than
guide, signal and seeing eye dogs, Lessee shall not keep or allow in the
Premises any pets, animals, birds, fish, or reptiles. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the Building, is not a part of the “adult entertainment
industry or involves the use of Hazardous Substances not previously approved by
Lessor pursuant to Paragraph 55.12 or otherwise permitted in accordance with
Paragraph 6.2(a) (with regard to Permitted Hazardous Substances) or the
mechanical or electrical systems therein which are shared with other premises in
the Building, and/or is not significantly more burdensome to the Project.  If
Lessor elects to withhold consent, Lessor shall within 7 10 business days after
such request give written notification of same, which notice shall include an
explanation of Lessor’s objections to the change in the Agreed Use.

6.2           Hazardous Substances.

(a)           Reportable Uses Require Consent.  The term “Hazardous Substance”
as used in this Lease shall mean any product, substance, or waste whose
presence, use, manufacture, disposal, transportation, or release, either by
itself or in combination with other materials expected to be on the Premises, is
either: (i)  potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory.  Hazardous Substances shall include, but not be limited to,
hydrocarbons, petroleum, gasoline, and/or crude oil or any products, by-products
or fractions thereof.  Lessee shall not engage in any activity in or on the
Premises which constitutes a Reportable Use of Hazardous Substances without the
express prior written consent of Lessor and timely compliance (at Lessee’s
expense) with all Applicable Requirements.  “Reportable Use” shall mean (i) the
installation or use of any above or below ground storage tank, (ii) the
generation, possession, storage, use, transportation, or disposal of a Hazardous
Substance that requires a permit from, or with respect to which a report,
notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties.  Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use described on the HazMat Certificate, ordinary office supplies (copier
toner, liquid paper, glue, etc.) and common household cleaning materials, so
long as such use is in compliance with all Applicable Requirements, is not a
Reportable Use, and does not expose the Premises or neighboring property to any
meaningful risk of contamination or damage or expose Lessor to any liability
therefor (collectively, the “Permitted Hazardous Substances”).  In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.

(b)           Duty to Inform Lessor.  If Lessee knows, or has reasonable cause
to believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.

(c)           Lessee Remediation.  Lessee shall not cause or permit any
Hazardous Substance to be spilled or released in, on, under, or about the
Premises (including through the plumbing or sanitary sewer system) and shall
promptly, at Lessee’s expense, comply with all Applicable Requirements and take
all investigatory and/or remedial action reasonably recommended, whether or not
formally ordered or required, for the cleanup of any contamination of, and for
the maintenance, security and/or monitoring of the Premises or neighboring
properties, that was caused or materially contributed to by Lessee, or
pertaining to or involving any Hazardous Substance brought onto the Premises
during the term of this Lease, by or for Lessee, or any third party.

(d)           Lessee Indemnification.  Lessee shall indemnify,  defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents and/or damages, liabilities, judgments,
claims, expenses, penalties, and attorneys’ and consultants’ fees arising out of
or involving any Hazardous Substance brought onto the Premises, whether prior to
or after the Commencement Date, by or for Lessee or Lessee’s employees, agents,
invitees, Affiliates, assignees, sublessees, successors and assigns
(collectively, the “Lessee Parties”),  or any third party (provided, however,
that Lessee shall have no liability under this Lease with respect to underground
migration of any Hazardous Substance under the Premises from areas outside of
the Project not caused or contributed to by Lessee). Lessee’s obligations shall
include, but not be limited to, the effects of any contamination or injury to
person, property or the environment created or suffered by Lessee, and the cost
of investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.  No termination,
cancellation or release agreement entered into by Lessor and Lessee shall
release Lessee from its obligations under this Lease with respect to Hazardous
Substances, unless specifically so agreed by Lessor in writing at the time of
such agreement.

                                (e)           Lessor Indemnification.  Lessor
and its successors and assigns shall indemnify, defend, reimburse and hold
Lessee, its employees and lenders, harmless from and against any and all
environmental damages, including the cost of remediation, which are suffered as
a direct result of Hazardous Substances on the Premises prior to Lessee taking
possession not caused or contributed to, whether prior to or after the
Commencement Date, by Lessee or the Lessee Parties or which are caused by the
gross negligence or willful misconduct of Lessor, its agents or employees. 
Lessor’s obligations, as and when required by the Applicable Requirements, shall
include, but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease.

5


--------------------------------------------------------------------------------


(f)            Investigations and Remediations.  Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entities having jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to the Lessee taking possession,
unless such remediation measure is required as a result of Lessee’s or any of
the Lessee Parties’ use (including “Alterations”, as defined in paragraph 7.3(a)
below) of the Premises, or as a result of any Hazardous Substance Condition
caused or contributed to by Lessee, whether prior to or after the Commencement
Date, in which event Lessee shall be responsible for such payment.  Lessee shall
cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor’s agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor’s investigative and remedial
responsibilities.

(g)           Lessor Termination Option.  If a Hazardous Substance Condition
(see Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee or a
Lessee Party is legally responsible therefor under the terms of this Lease (in
which case Lessee shall make the investigation and remediation thereof required
by the Applicable Requirements and this Lease shall continue in full force and
effect, but subject to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13),
Lessor may, at Lessor’s option, either (i) investigate and remediate such
Hazardous Substance Condition, if required, as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) if the estimated cost to remediate such condition exceeds 12 9
times the then monthly Base Rent or $100,000, whichever is greater, give written
notice to Lessee, within 30 days after receipt by Lessor of knowledge of the
occurrence of such Hazardous Substance Condition, of Lessor’s desire to
terminate this Lease as of the date 60 days following the date of such notice. 
In the event Lessor elects to give a termination notice, Lessee may, within 10
days thereafter, give written notice to Lessor of Lessee’s commitment to pay the
amount by which the cost of the remediation of such Hazardous Substance
Condition exceeds an amount equal to 12 9 times the then monthly Base Rent or
$100,000, whichever is greater.  Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days following such commitment.  In
such event, this Lease shall continue in full force and effect, and Lessor shall
proceed to make such remediation as soon as reasonably possible after the
required funds are available.  If Lessee does not give such notice and provide
the required funds or assurance thereof within the time provided, this Lease
shall terminate as of the date specified in Lessor’s notice of termination.

6.3           Lessee’s Compliance with Applicable Requirements.  Except as
otherwise provided in this Lease, Lessee shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to such Requirements, without regard to whether said
Requirements are now in effect or become effective after the Start Date.  Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements.  Likewise, Lessee shall
immediately give written notice to Lessor of: (i) any water damage to the
Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.

6.4           Inspection; Compliance.  Lessor and Lessor’s “ Lender” (as defined
in Paragraph 30) and consultants shall have the right to enter into Premises at
any time, in the case of an emergency, and otherwise at reasonable times after
reasonable telephonic notice, subject to compliance with Lessee’s security
requirements, for the purpose of inspecting the condition of the Premises and
for verifying compliance by Lessee with this Lease.  Lessee shall be entitled to
have its representatives accompany Lessor, its Lender and their consultants on
the Premises.  The cost of any such inspections shall be paid by Lessor, unless
a violation of Applicable Requirements, or a Hazardous Substance condition (see
Paragraph 9.1)  caused by Lessee is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority.  In such case,
Lessee shall upon request reimburse Lessor for the cost of such inspection, so
long as such inspection is reasonably related to the violation or
contamination.  In addition, Lessee shall provide copies of all relevant
material safety data sheets (MSDS) to Lessor within 10 days of the receipt of
written request therefor.

7.                                       Maintenance; Repairs, Utility
Installations; Trade Fixtures and Alterations .

7.1           Lessee’s Obligations .

(a)           In General.  Subject to the provisions of Paragraph 2.2
(Condition), 2.3 (Compliance), 6.3 (Lessee’s Compliance with Applicable
Requirements), 7.2 (Lessor’s Obligations), 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee’s sole expense, keep the Premises,
Utility Installations (intended for Lessee’s exclusive use, no matter where
located), and Alterations in good order, condition and repair (whether or not
the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, electrical,
lighting facilities, boilers, pressure vessels, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass, and skylights but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2.  Lessee, in keeping the Premises in good
order, condition and repair, shall exercise and perform good maintenance
practices, specifically including the procurement and maintenance of the service
contracts required by Paragraph 7.1(b) below. Lessee’s obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.

(b)           Service Contracts.  Lessee shall, at Lessee’s sole expense,
procure and maintain contracts, with copies to Lessor, in customary form and
substance for, and with contractors specializing and experienced in the
maintenance of the following equipment and improvements, if any, if and when
installed on the Premises:  (i) HVAC equipment,  (ii) boiler and pressure
vessels, (iii) clarifiers, and (iv) any other equipment, if reasonably required
by Lessor.  However, Lessor reserves the right, upon notice to Lessee, to
procure and maintain any or all of such service contracts, and Lessee shall
reimburse Lessor, upon demand, for the cost thereof.

(c)           Failure to Perform.  If Lessee fails to perform Lessee’s
obligations under this Paragraph 7.1, Lessor may enter upon the Premises after
10 days’ prior written notice to Lessee (except in the case of an emergency, in
which case no notice shall be required), perform such obligations on Lessee’s
behalf, and put the Premises in good order, condition and repair, and Lessee
shall promptly pay to Lessor a sum equal to 115% of the cost thereof.

                                (d)           Replacement. Subject to Lessee’s
indemnification of Lessor as set forth in Paragraph 8.7 below, and without
relieving Lessee of liability resulting from Lessee’s failure to exercise and
perform good maintenance practices, if an item described in Paragraph 7.1(b)
cannot be repaired other than at a cost which is in excess of 50% of the cost of
replacing such item, then such item shall be replaced by Lessor, and the cost
thereof shall be prorated between the Parties and Lessee shall only be obligated
to pay, each month during the remainder of the term of this Lease, on the date
on which Base Rent is due, an amount equal to the product of multiplying the
cost of such replacement by a fraction, the numerator of which is one, and the
denominator of which is 144 (ie. 1/144th of the cost per month) 120 (i.e.,
1/120th of the cost per month) with respect to replacement of the roof, and 84
(i.e., 1/84th of the cost per month) with respect to all other capital
replacements.  Lessee shall pay Interest on the unamortized balance at a rate
not to exceed eight percent (8%) per annum, but may prepay its obligation at any
time.

7.2           Lessor’s Obligations.  Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating

6


--------------------------------------------------------------------------------


Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or Destruction)  and
14 (Condemnation) and 55.16 (Performance of Certain Work by Lessor), Lessor,
subject to reimbursement pursuant to Paragraph 4.2, shall keep in good order,
condition and repair the foundations, exterior walls, structural condition of
interior bearing walls, exterior roof, fire sprinkler system, Common Area fire
alarm and/or smoke detection systems, fire hydrants, parking lots, walkways,
parkways, driveways, landscaping, fences, signs and utility systems serving the
Common Areas and all parts thereof, as well as providing the services for which
there is a Common Area Operating Expense pursuant to Paragraph 4.2.  Lessor
shall not be obligated to paint the exterior or interior surfaces of exterior
walls nor shall Lessor be obligated to maintain, repair or replace windows,
doors or plate glass of the Premises.  Lessee expressly waives the benefit of
any statute now or hereafter in effect to the extent it is inconsistent with the
terms of this Lease.

7.3           Utility Installations; Trade Fixtures; Alterations.

(a)           Definitions.  The term “Utility Installations” refers to all floor
and window coverings, air and/or vacuum lines, power panels, electrical
distribution, security and fire protection systems, communication cabling,
lighting fixtures, HVAC equipment, plumbing, and fencing in or on installed or
constructed within the Premises.  The term “ Trade Fixtures” shall mean Lessee’s
machinery and equipment that can be removed without doing material damage to the
Premises.  The term “ Alterations” shall mean any modification of the
improvements, other than Utility Installations or Trade Fixtures, made to the
Premises after the Commencement Date, whether by addition or deletion.  “ Lessee
Owned Alterations and/or Utility Installations” are defined as Alterations
and/or Utility Installations made by Lessee after the Commencement Date that are
not yet owned by Lessor pursuant to Paragraph 7.4(a).

(b)           Consent.  Except as otherwise expressly provided in this Lease,
Lessee shall not make any Alterations or Utility Installations to the Premises
without Lessor’s prior written consent.  Lessee may, however, make
non-structural Alterations and Utility Installations to the interior of the
Premises (excluding the roof) and may install its Trade Fixtures without such
consent but upon notice to Lessor, as long as they are not visible from the
outside, do not involve puncturing, relocating or removing the roof or any
existing structural bearing walls, will not affect the any electrical, plumbing,
and/or HVAC systems which are shared with other premises in the Building, and/or
life safety systems, and the cumulative cost thereof during this Lease as
extended does not exceed a sum equal to 3 month’s Base Rent $200,000 in the
aggregate or a sum equal to one month’s Base Rent $50,000 in any one year. 
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor.  Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor, such
approval not to be unreasonably withheld or delayed.  Lessor may require the use
of its contractor if proposed Alterations affect the structural aspects of the
Building or the failure to do so will void a warranty applicable to the
Premises.  Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with reasonably detailed plans.  Consent shall be deemed
conditioned upon Lessee’s:  (i) acquiring all applicable governmental permits,
(ii) furnishing Lessor with copies of both the permits and the plans and
specifications prior to commencement of the work, and (iii) compliance with all
conditions of said permits and other Applicable Requirements in a prompt and
expeditious manner.  Any Alterations or Utility Installations shall be performed
in a workmanlike manner with good and sufficient materials.  Lessee shall
promptly upon completion furnish Lessor with as-built plans and specifications.
For work which costs an amount in excess of one month’s six (6) months’ Base
Rent, Lessor may condition its consent upon Lessee providing a lien and
completion bond in an amount equal to 150% of the estimated cost of such
Alteration or Utility Installation and/or upon Lessee’s posting an additional
Security Deposit with Lessor, said additional Security Deposit (if any) to be
returned to Lessee upon completion, in the manner required under this Lease, of
such work (including Lessor’s receipt of final unconditional lien releases with
respect thereto).

(c)           Liens; Bonds.  Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any interest therein.  Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility.  If Lessee shall contest the validity of any such lien,
claim or demand, then Lessee shall, at its sole expense defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof.  If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien, claim or demand,
indemnifying Lessor against liability for the same.  If Lessor elects to
participate in any such action, Lessee shall pay Lessor’s attorneys’ fees and
costs.

7.4           Ownership; Removal; Surrender; and Restoration.

(a)           Ownership.  Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises.  Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations. 
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the property of Lessor and be surrendered by Lessee with the
Premises.

(b)           Removal.  By delivery to Lessee of written notice from Lessor not
earlier than 90 and not later than 30 days prior to the end of the term of this
Lease Within 90 days prior to the expiration of the Term, Lessee shall deliver a
list of all Alterations and Utility Installations made to the Premises after the
Commencement Date, if any.  Within 30 days following said delivery, Lessor may
require that any or all Lessee Owned Alterations or Utility Installations made
after the Commencement Date be removed by the expiration or termination of this
Lease.  Provided Lessee timely delivers Lessor the notice described in the first
sentence of this Paragraph 7.4(b), Lessor’s failure to give the written notice
described in the second sentence of this Paragraph 7.4(b) within such time shall
constitute Lessor’s election that such Lessee Owned Alterations or Utility
Installations not be removed.  If Lessee has constructed Alterations or Utility
Installations after the Commencement Date and fails to deliver to Lessor the
notice described in the first sentence of this Paragraph 7.4(b), Lessee shall be
required to remove all Alterations and Utility Installations constructed after
the Commencement Date and requested by Lessor within 30 days after the
expiration or earlier termination of this Lease.  Notwithstanding the foregoing,
Lessee shall be obligated to remove all of its Trade Fixtures from the
Premises.  Lessor may require the removal at any time of all or any part of any
Lessee Owned Alterations or Utility Installations made after the Commencement
Date without the required consent.

                                (c)           Surrender; Restoration.  Lessee
shall surrender the Premises by the Expiration Date or any earlier termination
date, with all of the improvements, parts and surfaces thereof broom clean and
free of debris, and in good operating order, condition and state of repair the
same operating order, condition and state of repair as existed on the
Commencement Date, ordinary wear and tear excepted.  “Ordinary wear and tear”
shall not include any damage or deterioration that would have been prevented by
good maintenance practice, except to the extent Lessor has elected to maintain
any service contracts pursuant to Paragraph 7.1(b) above.  Notwithstanding the
foregoing, if this Lease is for 12 months or less, then Lessee shall surrender
the Premises in the same condition as delivered to Lessee on the Start Date with
NO allowance for ordinary wear and tear.  Lessee shall repair any damage
occasioned by the installation, maintenance or removal (whenever installed) of
Trade Fixtures, Lessee owned Alterations and/or Utility Installations,
furnishings, and equipment as well as the removal of any storage tank installed
by or for Lessee.  Lessee shall also completely remove from the Premises any and
all Hazardous Substances brought onto the Premises by or for Lessee or the
Lessee

7


--------------------------------------------------------------------------------


Parties, or any third party (except Hazardous Substances which were deposited
via underground migration from areas outside of the Project) even if such
removal would require Lessee to perform or pay for work that exceeds statutory
requirements.  Trade Fixtures shall remain the property of Lessee and shall be
removed by Lessee. Any personal property of Lessee not removed on or before the
Expiration Date or any earlier termination date shall be deemed to have been
abandoned by Lessee and may be disposed of or retained by Lessor as Lessor may
desire.  The failure by Lessee to timely vacate the Premises pursuant to this
Paragraph 7.4(c) without the express written consent of Lessor shall constitute
a holdover under the provisions of Paragraph 26 below.

8.                                       Insurance; Indemnity.

8.1           Payment of Premiums.  The cost of the premiums for the insurance
policies required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a)
and 8.3(b), shall be a Common Area Operating Expense.  Premiums for policy
periods commencing prior to, or extending beyond, the term of this Lease shall
be prorated to coincide with the corresponding Start Date or Expiration Date.

8.2           Liability Insurance.

(a)           Carried by Lessee.  Lessee shall obtain and keep in force a
Commercial General Liability policy of insurance protecting Lessee and Lessor as
an additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 $2,000,000 per occurrence with an annual aggregate of not
less than $2,000,000 $5,000,000; provided, however, that Lessee may provide such
coverage through a combination of primary and excess or “umbrella” coverage so
long as the same covers all damages and the form is approved by Lessor in its
reasonable discretion.  Lessor hereby approves of the liability insurance
maintained by Lessee as of the Commencement Date. Lessee shall add Lessor as an
additional insured by means of an endorsement at least as broad as the Insurance
Service Organization’s “Additional Insured-Managers or Lessors of Premises” and
“Amendment of the Pollution Exclusion” Endorsements and coverage shall also be
extended to include damage caused by heat, smoke or fumes from a hostile fire. 
The policy shall not contain any intra-insured exclusions as between insured
persons or organizations, but shall include coverage for liability assumed under
this Lease as an “ insured contract” for the performance of Lessee’s indemnity
obligations under this Lease.  The limits of said insurance shall not, however,
limit the liability of Lessee nor relieve Lessee of any obligation hereunder. 
Lessee shall provide an endorsement on its liability policy(ies) which provides
that its insurance shall be primary to and not contributory with any similar
insurance carried by Lessor, whose insurance shall be considered excess
insurance only.

(b)           Carried by Lessor.  Lessor shall maintain liability insurance as
described in Paragraph 8.2(a), in addition to, and not in lieu of, the insurance
required to be maintained by Lessee.  Lessee shall not be named as an additional
insured therein.

8.3           Property Insurance - Building, Improvements and Rental Value.

(a)           Building and Improvements.  Lessor shall obtain and keep in force
a policy or policies of insurance in the name of Lessor, with loss payable to
Lessor, any ground-lessor, and to any Lender insuring loss or damage to the
Premises.  The amount of such insurance shall be equal to the full insurable
replacement cost of the Premises, as the same shall exist from time to time, or
the amount required by any Lender, but in no event more than the commercially
reasonable and available insurable value thereof.  Lessee Owned Alterations and
Utility Installations made after the Commencement Date, Trade Fixtures, and
Lessee’s personal property shall be insured by Lessee under Paragraph 8.4.  If
the coverage is available and commercially appropriate, such policy or policies
shall insure against all risks of direct physical loss or damage (except the
perils of flood and/or earthquake unless required by a Lender), including
coverage for debris removal and the enforcement of any Applicable Requirements
requiring the upgrading, demolition, reconstruction or replacement of any
portion of the Premises as the result of a covered loss.  Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located.  If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed $10,000 per occurrence.  Lessor may satisfy such coverage requirements
with blanket policies, so long as the same otherwise provides the coverage to
the Premises required under this Lease.

(b)           Rental Value.  Lessor shall also obtain and keep in force a policy
or policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”).  Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.

(c)           Adjacent Premises.  Lessee shall pay for any increase in the
premiums for the property insurance of the Building and for the Common Areas or
other buildings in the Project if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

(d)           Lessee’s Improvements.  Since Lessor is the Insuring Party, Lessor
shall not be required to insure Lessee Owned Alterations and Utility
Installations made after the Commencement Date unless the item in question has
become the property of Lessor under the terms of this Lease.

8.4           Lessee’s Property; Business Interruption Insurance ; Workers’
Compensation Insurance.

(a)           Property Damage.  Lessee shall obtain and maintain insurance
coverage on all of Lessee’s personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations.  Such insurance shall be full replacement
cost coverage with a deductible of not to exceed $10,000 per occurrence.  The
proceeds from any such insurance shall be used by Lessee for the replacement of
personal property, Trade Fixtures and Lessee Owned Alterations and Utility
Installations.  By way of example and not limitation, such policies shall
provide protection against any peril included within the classification “fire
and extended coverage”, against vandalism and malicious mischief, theft, and
sprinkler leakage.  Lessee shall provide Lessor with written evidence that such
insurance is in force.

(b)           Business Interruption.  Lessee shall obtain and maintain loss of
income and extra expense insurance in amounts as will reimburse Lessee for
direct or indirect loss of earnings attributable to all perils commonly insured
against by prudent lessees in the business of Lessee or attributable to
prevention of access to the Premises as a result of such perils.

(c)           No Representation of Adequate Coverage.  Lessor makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.

(d)           Workers’ Compensation Insurance.  Lessee shall, at all times
during the Term hereof, maintain in effect workers’ compensation insurance as
required by applicable law.

8.5           Insurance Policies.  Insurance required herein shall be by
companies duly licensed or admitted to transact business in the state where the
Premises are located, and maintaining during the policy term a “General
Policyholders Rating” of at least A-,  XVI, as set forth in the most current
issue of “Best’s Insurance Guide”, or such other rating as may be required by a
Lender.  Notwithstanding the foregoing, Lessor hereby approves of Lessee’s
insurance carriers providing such coverage as of the Commencement Date.  Lessee
shall not do or permit to be done anything which invalidates the required
insurance policies.  Lessee shall, prior to the Start Date, deliver to Lessor
certified copies of policies of such insurance or certificates evidencing the
existence and amounts of the required insurance.  No such policy shall be
cancelable or subject to modification except after 30 days prior written notice
to Lessor.  Lessee shall, at least 10 days prior to the expiration of such
policies, furnish Lessor with evidence of

8


--------------------------------------------------------------------------------


renewals or “insurance binders” evidencing renewal thereof, or Lessor may order
such insurance and charge the cost thereof to Lessee, which amount shall be
payable by Lessee to Lessor upon demand.  Such policies shall be for a term of
at least one year, or the length of the remaining term of this Lease, whichever
is less.  If either Party shall fail to procure and maintain the insurance
required to be carried by it, the other Party may, but shall not be required to,
procure and maintain the same.

8.6           Waiver of Subrogation.  Without affecting any other rights or
remedies, Lessee and Lessor each hereby release and relieve the other, and waive
their entire right to recover damages against the other, for loss of or damage
to its property arising out of or incident to the perils required to be insured
against herein.  The effect of such releases and waivers is not limited by the
amount of insurance carried or required, or by any deductibles applicable
hereto.  The Parties agree to have their respective property damage insurance
carriers waive any right to subrogation that such companies may have against
Lessor or Lessee, as the case may be, so long as the insurance is not
invalidated thereby.

8.7           Indemnity.  Except for Lessor’s gross negligence or willful
misconduct, Lessee shall indemnify, protect, defend and hold harmless the
Premises, Lessor and its agents, Lessor’s master or ground lessor, partners and
Lenders, from and against any and all claims, loss of rents and/or damages,
liens, judgments, penalties, attorneys’ and consultants’ fees, expenses and/or
liabilities arising out of, involving, or in connection with, the use and/or
occupancy of the Premises by Lessee.  If any action or proceeding is brought
against Lessor by reason of any of the foregoing matters, Lessee shall upon
notice defend the same at Lessee’s expense by counsel reasonably satisfactory to
Lessor and Lessor shall cooperate with Lessee in such defense.  Lessor need not
have first paid any such claim in order to be defended or indemnified.

8.8           Exemption of Lessor and its Agents from Liability. 
Notwithstanding Except to extent caused by the gross negligence or breach of
this Lease by Lessor or its agents, neither Lessor nor its agents shall be
liable under any circumstances for: (i) injury or damage to the person or goods,
wares, merchandise or other property of Lessee, Lessee’s employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, indoor air quality, the presence of mold or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building, or from other sources or
places, (ii) any damages arising from any act or neglect of any other tenant of
Lessor or from the failure of Lessor or its agents to enforce the provisions of
any other lease in the Project, or (iii) injury to Lessee’s business or for any
loss of income or profit therefrom.  Instead, it is intended that Lessee’s sole
recourse in the event of such damages or injury be to file a claim on the
insurance policy(ies) that Lessee is required to maintain pursuant to the
provisions of paragraph 8.

8.9           Failure to Provide Insurance.  Lessee Each Party acknowledges that
any failure on its part to obtain or maintain the insurance required herein will
expose Lessor the other Party to risks and potentially cause Lessor it to incur
costs not contemplated by this Lease, the extent of which will be extremely
difficult to ascertain.  Accordingly, for any month or portion thereof that
Lessee does not maintain the required insurance and/or does not provide Lessor
with the required binders or certificates evidencing the existence of the
required insurance, the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater.  The parties agree that such increase
in Base Rent represents fair and reasonable compensation for the additional
risk/costs that Lessor will incur by reason of Lessee’s failure to maintain the
required insurance.  Such increase in Base Rent shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to the failure to maintain
such insurance, prevent the exercise of any of the other rights and remedies
granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.

9.                                       Damage or Destruction .

9.1           Definitions.

(a)           “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which can reasonably be repaired in 3 9 months
or less from the date of the damage or destruction,  and the cost thereof does
not exceed a sum equal to 6 month’s Base Rent.  Lessor shall notify Lessee in
writing within 3060 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.  Notwithstanding the foregoing,
Premises Partial Damage shall not include damage to windows, doors, and/or other
similar items which Lessee has the responsibility to repair or replace pursuant
to the provisions of Paragraph 7.1.

(b)           “Premises Total Destruction” shall mean damage or destruction to
the improvements on the Premises, other than Lessee Owned Alterations and
Utility Installations and Trade Fixtures, which cannot reasonably be repaired in
39 months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent.  Lessor shall notify Lessee
in writing within 3060 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

(c)           “Insured Loss” shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations
constructed after the Commencement Date and Trade Fixtures, which was caused by
an event required to be covered by the insurance described in Paragraph 8.3(a),
irrespective of any deductible amounts or coverage limits involved.

(d)           “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.

(e)           “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance as defined in Paragraph 6.2(a), in, on, or under the
Premises which requires repair, remediation, or restoration.

                9.2           Partial Damage - Insured Loss.  If a Premises
Partial Damage that is an Insured Loss occurs, then Lessor shall, at Lessor’s
expense, repair such damage (but not Lessee’s Trade Fixtures or Lessee Owned
Alterations and Utility Installations) as soon as reasonably possible and this
Lease shall continue in full force and effect; provided, however, that Lessee
shall, at Lessor’s election, make the repair of any damage or destruction the
total cost to repair of which is $10,000 or less, and, in such event, Lessor
shall make any applicable insurance proceeds available to Lessee on a reasonable
basis for that purpose.  Notwithstanding the foregoing, if the required
insurance was not in force or the insurance proceeds are not sufficient to
effect such repair, the Insuring Party shall, subject to Paragraph 55.26,
promptly contribute the shortage in proceeds as and when required to complete
said repairs.  In the event, however, such shortage was due to the fact that, by
reason of the unique nature of the improvements, full replacement cost insurance
coverage was not commercially reasonable and available, Lessor shall have no
obligation to pay for the shortage in insurance proceeds or to fully restore the
unique aspects of the Premises unless Lessee provides Lessor with the funds to
cover same, or adequate assurance thereof, within 10 days following receipt of
written notice of such shortage and request therefor.  If Lessor receives said
funds or adequate assurance thereof within said 10 day period, the party
responsible for making the repairs shall complete them as soon as reasonably
possible and this Lease shall remain in full force and effect.  If such funds or
assurance are not received, Lessor may nevertheless elect by written notice to
Lessee within 10 days thereafter to:  (i) make such restoration and repair as is
commercially reasonable with Lessor paying any shortage in proceeds, in which
case this Lease shall remain in full force and effect, or (ii) have this Lease
terminate 30 days thereafter.  Lessee shall not be entitled to reimbursement of
any funds contributed by Lessee to repair any such damage or destruction. 
 Premises Partial Damage due to flood or earthquake, the cost of which exceeds
$100,000, shall be subject to Paragraph 9.3, notwithstanding that there may be
some insurance coverage, but the net proceeds of any such

9


--------------------------------------------------------------------------------


insurance shall be made available for the repairs if made by either Party.

9.3           Partial Damage - Uninsured Loss.  If a Premises Partial Damage
that is not an Insured Loss occurs, unless caused by a negligent or willful act
of Lessee (in which event Lessee shall make the repairs at Lessee’s expense),
Lessor may either:  (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage. 
Such termination shall be effective 60120 days following the date of such
notice.  In the event Lessor elects to terminate this Lease, Lessee shall have
the right within 10 days after receipt of the termination notice to give written
notice to Lessor of Lessee’s commitment to pay for the repair of such damage
without reimbursement from Lessor.  Lessee shall provide Lessor with said funds
or satisfactory assurance thereof within 30 days after making such commitment. 
In such event this Lease shall continue in full force and effect, and Lessor
shall proceed to make such repairs as soon as reasonably possible after the
required funds are available.  If Lessee does not make the required commitment,
this Lease shall terminate as of the date specified in the termination notice.

9.4           Total Destruction.  Notwithstanding any other provision hereof, if
a Premises Total Destruction occurs, this Lease shall terminate 60 days
following such Destruction.  If the damage or destruction was caused by the
gross negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.

9.5           Damage Near End of Term.  If at any time during the last 612
months of this Lease there is damage for which the cost to repair exceeds one
month’s three months’ Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 6090 days following the date of occurrence of
such damage by giving a written termination notice to Lessee within 30 days
after the date of occurrence of such damage.  Notwithstanding the foregoing, if
Lessee at that time has an exercisable option to extend this Lease or to
purchase the Premises, then Lessee may preserve this Lease by, (a) exercising
such option and (b) providing Lessor with any shortage in insurance proceeds (or
adequate assurance thereof) needed to make the repairs on or before the earlier
of (i) the date which is 10 days after Lessee’s receipt of Lessor’s written
notice purporting to terminate this Lease, or (ii) the day prior to the date
upon which such option expires.  If Lessee duly exercises such option during
such period and provides Lessor with funds (or adequate assurance thereof) to
cover any shortage in insurance proceeds, Lessor shall, at Lessor’s commercially
reasonable expense, repair such damage as soon as reasonably possible and this
Lease shall continue in full force and effect.  If Lessee fails to exercise such
option and provide such funds or assurance during such period, then this Lease
shall terminate on the date specified in the termination notice and Lessee’s
option shall be extinguished.

9.6           Abatement of Rent; Lessee’s Remedies .

(a)           Abatement.  In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance.  All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

(b)           Remedies.  If Lessor shall be obligated to repair or restore the
Premises and does not commence, in a substantial and meaningful way, such repair
or restoration within 9060 days after such obligation shall accrue, Lessee may,
at any time prior to the commencement of such repair or restoration, give
written notice to Lessor and to any Lenders of which Lessee has actual notice,
of Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice.  If Lessee gives such notice and such
repair or restoration is not commenced within 30 days thereafter, this Lease
shall terminate as of the date specified in said notice.  If the repair or
restoration is commenced within such 30 days, this Lease shall continue in full
force and effect.  “Commence” shall mean either the unconditional authorization
of the preparation of the required plans, or the beginning of the actual work on
the Premises,  whichever first occurs.

9.7           Termination; Advance Payments.  Upon termination of this Lease
pursuant to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be
made concerning advance Base Rent and any other advance payments made by Lessee
to Lessor.  Lessor shall, in addition, return to Lessee so much of Lessee’s
Security Deposit as has not been, or is not then required to be, used by Lessor.

9.8           Waive Statutes.  Lessor and Lessee agree that the terms of this
Lease shall govern the effect of any damage to or destruction of the Premises
with respect to the termination of this Lease and hereby waive the provisions of
any present or future statute to the extent inconsistent herewith.

10.            Real Property Taxes .

10.1         Definition.  As used herein, the term “ Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located.  The term “Real Property Taxes” shall also
include any tax, fee, levy, assessment or charge, or any increase therein: (i)
imposed by reason of events occurring during the term of this Lease,  including
but not limited to,  a change in the ownership of the Project, (ii) a change in
the improvements thereon, and/or (iii) levied or assessed on machinery or
equipment provided by Lessor to Lessee pursuant to this Lease.  In calculating
Real Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common.

10.2         Payment of Taxes.  Except as otherwise provided in Paragraph 10.3,
Lessor shall pay the Real Property Taxes applicable to the Project, and said
payments shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2.

10.3         Additional Improvements.  Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor’s records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees. 
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes if assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee’s request or by reason of any alterations or improvements to
the Premises made by Lessor subsequent to the execution of this Lease by the
Parties .

10.4         Joint Assessment.  If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available.  Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.

10.5         Personal Property Taxes.  Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises.  When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor.  If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes

10


--------------------------------------------------------------------------------


applicable to Lessee’s property.

11.                    Utilities and Services.  Lessee shall pay for all water,
gas, heat, light, power, telephone, trash disposal and other utilities and
services supplied to the Premises, together with any taxes thereon. 
Notwithstanding the provisions of Paragraph 4.2, if at any time in Lessor’s sole
judgment, Lessor determines that Lessee is using a disproportionate amount of
water, electricity or other commonly metered utilities, or that Lessee is
generating such a large volume of trash as to require an increase in the size of
the trash receptacle and/or an increase in the number of times per month that it
is emptied, then Lessor may increase Lessee’s Base Rent by an amount equal to
such increased costs.  There shall be no abatement of Rent and Lessor shall not
be liable in any respect whatsoever for the inadequacy, stoppage, interruption
or discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.

12.            Assignment and Subletting .

12.1         Lessor’s Consent Required.

(a)           Lessee shall not voluntarily or by operation of law assign,
transfer, mortgage or encumber (collectively, “assign or assignment”) or sublet
all or any part of Lessee’s interest in this Lease or in the Premises without
Lessor’s prior written consent.

(b)           Unless Lessee is a corporation and its stock is publicly traded on
a national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent.  The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

(c)           The involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent.  “Net Worth
of Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

(d)           An assignment or subletting without consent shall, at Lessor’s
option, be a Default curable after notice per Paragraph 13.1(d) Paragraph
13.1(c), or a noncurable Breach without the necessity of any notice and grace
period.  If Lessor elects to treat such unapproved assignment or subletting as a
noncurable Breach, Lessor may either: (i) terminate this Lease, or (ii) upon 30
days written notice, increase the monthly Base Rent to 110% of the Base Rent
then in effect.  Further, in the event of such Breach and rental adjustment, (i)
the purchase price of any option to purchase the Premises held by Lessee shall
be subject to similar adjustment to 110% of the price previously in effect, and
(ii) all fixed and non-fixed rental adjustments scheduled during the remainder
of the Lease term shall be increased to 110% of the scheduled adjusted rent .

(e)           Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall
be limited to compensatory damages and/or injunctive relief and recovery of
attorneys’ fees as provided in this Lease .

(f)            Lessor may reasonably withhold consent to a proposed assignment
or subletting if Lessee is in Default at the time consent is requested.

(g)           Notwithstanding the foregoing, allowing a diminimus de minimis
portion of the Premises, ie. 20 square feet or less, to be used by a third party
vendor in connection with the installation of a vending machine or payphone
shall not constitute a subletting.

(h)           Subject to Paragraph 12.1(c), Lessee shall have the right to
assign this Lease or sublease some or all of the Premises without the need to
obtain Lessor’s consent (but upon prior notice to Lessor), if such assignment or
sublease is to any person or entity who or which controls, is controlled by or
is under common control with Lessee, or which acquires all of Lessee’s assets
and operations at the Premises.  Each of the foregoing assignees and sublessees
described in this Paragraph 12.1(h) shall be referred to as an “Affiliate”.

12.2         Terms and Conditions Applicable to Assignment and Subletting .

(a)           Regardless of Lessor’s consent, no assignment or subletting
shall:  (i) be effective without the express written assumption by such assignee
or sublessee of the obligations of Lessee under this Lease, (ii) release Lessee
of any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.

(b)           Lessor may accept Rent or performance of Lessee’s obligations from
any person other than Lessee pending approval or disapproval of an assignment. 
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

(c)           Lessor’s consent to any assignment or subletting shall not
constitute consent to any subsequent assignment or subletting.

(d)           In the event of any Default or Breach by Lessee, Lessor may
proceed directly against Lessee, any Guarantors or anyone else responsible for
the performance of Lessee’s obligations under this Lease, including any assignee
or sublessee, without first exhausting Lessor’s remedies against any other
person or entity responsible therefore to Lessor, or any security held by
Lessor.

(e)           Each request for consent to an assignment or subletting shall be
in writing, accompanied by information relevant to Lessor’s determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request.  Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

                                (f)            Any assignee of, or sublessee
under, this Lease shall, by reason of accepting such assignment, entering into
such sublease, or entering into possession of the Premises or any portion
thereof, be deemed to have assumed and agreed to conform and comply with each
and every term, covenant, condition and obligation herein to be observed or
performed by Lessee during the term of said assignment or sublease, other than
such obligations as are contrary to or inconsistent with provisions of an
assignment or sublease to which Lessor has specifically consented to in writing
where such consent is required hereunder.

(g)           Lessor’s consent to any assignment or subletting shall not
transfer to the assignee or sublessee any Option granted to the original Lessee
by this Lease unless such transfer is specifically consented to by Lessor in
writing. (See Paragraph 39.2)

12.3         Additional Terms and Conditions Applicable to Subletting.  The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

(a)           Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee’s obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee’s obligations,
Lessee may collect said Rent. In the event that the amount collected by Lessor
exceeds Lessee’s then outstanding obligations any such excess shall be refunded
to Lessee.  Lessor shall not, by reason of the foregoing or any assignment of
such sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee.  Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease.  Sublessee
shall rely upon any such notice from Lessor and shall pay all Rents to Lessor
without any obligation or right to inquire as to whether such

11


--------------------------------------------------------------------------------


Breach exists, notwithstanding any claim from Lessee to the contrary.

(b)           In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

(c)           Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.

(d)           No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.

(e)           Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period, if any, specified in such notice.  The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.

13.           Default; Breach; Remedies .

13.1         Default; Breach.  A “Default” is defined as a failure by the Lessee
to comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease.  A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:

(a)           The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Paragraph 8.3 is jeopardized as
a result thereof, or without providing reasonable assurances to minimize
potential vandalism.

(b)           The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business 5 calendar
days following written notice to Lessee.

(c)           The commission of waste, act or acts constituting public or
private nuisance, and/or an illegal activity on the Premises by Lessee, where
such actions continue for a period of 35 business days following written notice
to Lessee.

(d)           The failure by Lessee to provide (i) reasonable written evidence
of compliance with Applicable Requirements, (ii) the service contracts, (iii)
the rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41,
(viii) material data safety sheets (MSDS), or (ix) any other documentation or
information which Lessor may reasonably require of Lessee under the terms of
this Lease, where any such failure continues for a period of 1015 business days
following written notice to Lessee.

(e)           A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in subparagraphs 13.1(a), (b), (c) or (d), above,
where such Default continues for a period of 30 days after written notice;
provided, however, that if the nature of Lessee’s Default is such that more than
30 days are reasonably required for its cure, then it shall not be deemed to be
a Breach if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.

(f)            The occurrence of any of the following events:  (i) the making of
any general arrangement or assignment for the benefit of creditors; (ii)
becoming a “debtor” as defined in 11 U.S.C.  § 101 or any successor statute
thereto (unless, in the case of a petition filed against Lessee, the same is
dismissed within 60 days); (iii) the appointment of a trustee or receiver to
take possession of substantially all of Lessee’s assets located at the Premises
or of Lessee’s interest in this Lease, where possession is not restored to
Lessee within 30 days; or (iv) the attachment, execution or other judicial
seizure of substantially all of Lessee’s assets located at the Premises or of
Lessee’s interest in this Lease, where such seizure is not discharged within 30
days; provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

(g)           The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.

(h)           So long as Lessor owns and Lessee leases those certain premises
located at 21411 Prairie Street, Chatsworth, California (the “Other Premises”),
the occurrence of a Breach under that certain Standard Industrial/Commercial
Single-Tenant Lease, of even date herewith, by and between Lessor and Lessee,
with respect to the Other Premises. If the performance of Lessee’s obligations
under this Lease is guaranteed:  (i) the death of a Guarantor, (ii) the
termination of a Guarantor’s liability with respect to this Lease other than in
accordance with the terms of such guaranty, (iii) a Guarantor’s becoming
insolvent or the subject of a bankruptcy filing, (iv) a Guarantor’s refusal to
honor the guaranty, or (v) a Guarantor’s breach of its guaranty obligation on an
anticipatory basis, and Lessee’s failure, within 60 days following written
notice of any such event, to provide written alternative assurance or security,
which, when coupled with the then existing resources of Lessee, equals or
exceeds the combined financial resources of Lessee and the Guarantors that
existed at the time of execution of this Lease.

13.2         Remedies.  If Lessee fails to perform any of its affirmative duties
or obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor.  In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:

                                (a)           Terminate Lessee’s right to
possession of the Premises by any lawful means, in which case this Lease shall
terminate and Lessee shall immediately surrender possession to Lessor.  In such
event Lessor shall be entitled to recover from Lessee:  (i) the unpaid Rent
which had been earned at the time of termination; (ii) the worth at the time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rental loss that
the Lessee proves could have been reasonably avoided; (iii) the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss that the Lessee
proves could be reasonably avoided; and (iv) any other amount necessary to
compensate Lessor for all the detriment proximately caused by the Lessee’s
failure to perform its obligations under this Lease or which in the ordinary
course of things would be likely to result therefrom, including but not limited
to the cost of recovering possession of the Premises, expenses of reletting,
including necessary renovation and alteration of the Premises, reasonable
attorneys’ fees,  and that portion of any leasing commission paid by Lessor in
connection with this Lease applicable to the unexpired term of this Lease;
provided, however, that in no event shall Lessor be entitled to double recovery
from Lessee for damage incurred as a result of such Breach.  The worth at the
time of award of the amount referred to in provision (iii) of the immediately
preceding sentence shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of the District within which the Premises are
located at the time of award plus one percent.  Efforts by Lessor to mitigate
damages caused by Lessee’s Breach of this Lease shall not waive Lessor’s right
to recover damages under Paragraph 12.  If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit.  If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1.  In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the

12


--------------------------------------------------------------------------------


two such grace periods shall constitute both an unlawful detainer and a Breach
of this Lease entitling Lessor to the remedies provided for in this Lease and/or
by said statute.

(b)           Continue the Lease and Lessee’s right to possession and recover
the Rent as it becomes due, in which event Lessee may sublet or assign, subject
only to reasonable limitations.  Acts of maintenance, efforts to relet, and/or
the appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

(c)           Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the Premises are located.  The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

13.3         Inducement Recapture.  Any agreement for free or abated rent or
other charges, or for the giving or paying by Lessor to or for Lessee of any
cash or other bonus, inducement or consideration for Lessee’s entering into this
Lease, all of which concessions are hereinafter referred to as “Inducement
Provisions”, shall be deemed conditioned upon Lessee’s full and faithful
performance of all of the terms, covenants and conditions of this Lease.  Upon
Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee.  The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

13.4         Late Charges.  Lessee hereby acknowledges that late payment by
Lessee of Rent will cause Lessor to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult to ascertain.  Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender.  Accordingly, if any
Rent shall not be received by Lessor within 510 days after such amount shall be
due, then, without any requirement for notice to Lessee, Lessee shall
immediately pay to Lessor a one-time late charge equal to 10%5% of each such
overdue amount or $100, whichever is greater.  The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of such late payment.  Acceptance of such late charge by
Lessor shall in no event constitute a waiver of Lessee’s Default or Breach with
respect to such overdue amount, nor prevent the exercise of any of the other
rights and remedies granted hereunder.  In the event that a late charge is
payable hereunder, whether or not collected, for 3 consecutive installments of
Base Rent, then notwithstanding any provision of this Lease to the contrary,
Base Rent shall, at Lessor’s option, become due and payable quarterly in
advance.

13.5         Interest.  Any monetary payment due Lessor hereunder, other than
late charges, not received by Lessor, when due as to scheduled payments (such as
Base Rent) or within 30 days following the date on which it was due for
non-scheduled payment, shall bear interest from the date when due, as to
scheduled payments, or the 31st day after it was due as to non-scheduled
payments. The interest ( “Interest”) charged shall be computed at the rate of
10%  per annum but shall not exceed the maximum rate allowed by law.  Interest
is payable in addition to the potential late charge provided for in Paragraph
13.4.

13.6         Breach by Lessor.

(a)           Notice of Breach.  Lessor shall not be deemed in breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor.  For purposes of this Paragraph, a
reasonable time shall in no event be less more than 30 days after receipt by
Lessor, and any Lender whose name and address shall have been furnished Lessee
in writing for such purpose, of written notice specifying wherein such
obligation of Lessor has not been performed; provided, however, that if the
nature of Lessor’s obligation is such that more than 30 days are reasonably
required for its performance, then Lessor shall not be in breach if performance
is commenced within such 30 day period and thereafter diligently pursued to
completion.

(b)           Performance by Lessee on Behalf of Lessor.  In the event that
neither Lessor nor Lender cures said breach within 30 days after receipt of said
notice, or if having commenced said cure they do not diligently pursue it to
completion within a reasonable time, then after Lessee gives Lessor a second
written notice and Lessor fails to commence the cure within 3 business days
after said notice, Lessee may elect to cure said breach at Lessee’s expense and
offset from Rent the actual and reasonable cost to perform such cure, provided
however, that such offset shall not exceed an amount equal to the greater of one
month’s Base Rent or the Security Deposit, reserving Lessee’s right to
reimbursement from Lessor for any such expense in excess of such offset.  Lessee
shall document the cost of said cure and supply said documentation to Lessor.

14.            Condemnation.  If the Premises or any portion thereof are taken
under the power of eminent domain or sold under the threat of the exercise of
said power (collectively “Condemnation”), this Lease shall terminate as to the
part taken as of the date the condemning authority takes title or possession,
whichever first occurs.  If more than 10% of the floor area of the Unit, or more
than 25% of Lessee’s Reserved Parking Spaces, is permanently taken by
Condemnation (or taken for more than 90 days in a temporary taking by
Condemnation) and such taking materially and adversely affects Lessee’s use or
occupancy of the Premises, Lessee may, at Lessee’s option, to be exercised in
writing within 10 days after Lessor shall have given Lessee written notice of
such taking (or in the absence of such notice, within 10 days after the
condemning authority shall have taken possession) terminate this Lease as of the
date the condemning authority takes such possession.  If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation, subject to Paragraph 55.26 below. 
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any pursue a separate award for
compensation for Lessee’s relocation expenses, loss of business goodwill and/or
Trade Fixtures, and the unamortized cost of any Alterations or Utility
Installations made after the Commencement Date for which Lessor will require
removal pursuant to Paragraph 7.4(c), without regard to whether or not this
Lease is terminated pursuant to the provisions of this Paragraph.  All such
Alterations and Utility Installations made to the Premises by Lessee, for
purposes of Condemnation only, shall be considered the property of the Lessee
and Lessee shall be entitled to any and all compensation which is payable
therefor.  In the event that this Lease is not terminated by reason of the
Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

15.           Brokerage Fees.

                15.1         Additional Commission.  In addition to the payments
owed pursuant to Paragraph 1.10 above, and unless Lessor and the Brokers
otherwise agree in writing, Lessor agrees that:  (a) if Lessee exercises any
Option,  (b) if Lessee acquires from Lessor any rights to the Premises or other
premises owned by Lessor and located within the Project, (c) if Lessee remains
in possession of the Premises, with the consent of Lessor, after the expiration
of this Lease, or (d) if Base Rent is increased, whether by agreement or
operation of an escalation clause herein, then, Lessor shall pay Brokers a fee
pursuant to the separate written agreement described in Paragraph 1.9(b). in
accordance with the schedule of the Brokers in effect at the time of the
execution of this Lease .

15.2         Assumption of Obligations.  Any buyer or transferee of Lessor’s
interest in this Lease shall be deemed to have assumed Lessor’s obligation
hereunder.  Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.10, 15, 22 and 31.  If Lessor fails to pay to Brokers any amounts
due as and for brokerage fees pertaining to this Lease when due, then such
amounts shall accrue Interest.  In addition, if Lessor fails to pay any amounts
to Lessee’s Broker when due, Lessee’s Broker may send written notice to Lessor
and Lessee of such failure and if Lessor fails to pay such

13


--------------------------------------------------------------------------------


amounts within 10 days after said notice, Lessee shall pay said monies to its
Broker and offset such amounts against Rent.  In addition, Lessee’s Broker shall
be deemed to be a third party beneficiary of any commission agreement entered
into by and/or between Lessor and Lessor’s Broker for the limited purpose of
collecting any brokerage fee owed.

15.3         Representations and Indemnities of Broker Relationships.  Lessee
and Lessor each represent and warrant to the other that it has had no dealings
with any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith.  Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.

16.           Estoppel Certificates.

(a)           Subject to Paragraph 55.22, each Each Party (as “Responding
Party”) shall within 10 days after written notice from the other Party (the
“Requesting Party”) execute, acknowledge and deliver to the Requesting Party a
statement in writing in form similar to the then most current “Estoppel
Certificate” form published by the AIR Commercial Real Estate Association, plus
such additional information, confirmation and/or statements as may be reasonably
requested by the Requesting Party.

(b)           If the Responding Party is required and shall fail to execute or
deliver the Estoppel Certificate within such 10 day period, the Requesting Party
may execute an Estoppel Certificate stating that: (i) the Lease is in full force
and effect without modification except as may be represented by the Requesting
Party, (ii) there are no uncured defaults in the Requesting Party’s performance,
and (iii) if Lessor is the Requesting Party, not more than one month’s rent has
been paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

(c)           If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, or if Lessor is reasonably concerned about Lessee’s financial
condition, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such publicly available financial statements as
may be reasonably required by such lender or purchaser, including but not
limited to Lessee’s publicly available financial statements for the past 3
years.  All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.  So long as the stock of Lessee is publicly traded on a national
stock exchange, Lessee’s delivery of its publicly-available financial statements
shall satisfy its obligations under this Paragraph 16(c).

17.            Definition of Lessor.  The term “Lessor” as used herein shall
mean the owner or owners at the time in question of the fee title to the
Premises, or, if this is a sublease, of the Lessee’s interest in the prior
lease.  In the event of a transfer of Lessor’s title or interest in the Premises
or this Lease, Lessor shall deliver to the transferee or assignee (in cash or by
credit) any unused Security Deposit held by Lessor.  Except as provided in
Paragraph 15, upon such transfer or assignment and delivery of the Security
Deposit, as aforesaid, the prior Lessor shall be relieved of all liability with
respect to the obligations and/or covenants under this Lease thereafter to be
performed by the Lessor.  Subject to the foregoing, the obligations and/or
covenants in this Lease to be performed by the Lessor shall be binding only upon
the Lessor as hereinabove defined.

18.           Severability.  The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

19.           Days.  Unless otherwise specifically indicated to the contrary,
the word “days” as used in this Lease shall mean and refer to calendar days.

20.           Limitation on Liability.  The Notwithstanding anything to the
contrary in this Lease, the obligations of Lessor under this Lease shall not
constitute personal obligations of Lessor, or its partners, members, directors,
officers or shareholders, and Lessee shall look to the Premises and the proceeds
of the insurance required to be maintained by Lessor hereunder, and to no other
assets of Lessor, for the satisfaction of any liability of Lessor with respect
to this Lease, and shall not seek recourse against Lessor’s investment advisors,
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.

21.           Time of Essence.  Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

22.           No Prior or Other Agreements; Broker Disclaimer.  This Lease
contains all agreements between the Parties with respect to any matter mentioned
herein Lessee’s lease of the Premises, and no other prior or contemporaneous
agreement or understanding shall be effective.  Lessor and Lessee each
represents and warrants to the Brokers that it has made, and is relying solely
upon, its own investigation as to the nature, quality, character and financial
responsibility of the other Party to this Lease and as to the use, nature,
quality and character of the Premises.  Brokers have no responsibility or
liability with respect thereto or with respect to any default or breach hereof
by either Party.  The Purchase Contract shall govern the terms of Lessor’s
purchase of the Project from Lessee’s Affiliate, and shall remain in effect as
and to the extent provided therein.  The liability (including court costs and
attorneys’ fees), of any Broker with respect to negotiation, execution, delivery
or performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.

23.           Notices.

23.1 Notice Requirements.  All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23.  The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices.  Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice.  A copy of all notices to Lessor shall
be concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

                23.2 Date of Notice.  Any notice sent by registered or certified
mail, return receipt requested, shall be deemed given on the date of delivery
shown on the receipt card, or if no delivery date is shown, the postmark
thereon.  If sent by regular mail the notice shall be deemed given 72 hours
after the same is addressed as required herein and mailed with postage prepaid. 
Notices delivered by United States Express Mail or overnight courier that
guarantee next day delivery shall be deemed given 24 hours after delivery of the
same to the Postal Service or courier.  Notices transmitted by facsimile
transmission or similar means shall be deemed delivered upon telephone
confirmation of receipt (confirmation report from fax machine is sufficient),
provided a copy is also delivered via delivery or mail.  If notice is received
on a Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.

24.           Waivers.  No waiver by Lessor either Party of the Default or
Breach of, or failure to perform, any term, covenant or condition hereof by
Lessee, shall be deemed a waiver of any other term, covenant or condition
hereof, or of any subsequent Default or Breach by Lessee of, or failure to
perform, the same or of any other term, covenant or condition hereof.  Lessor’s
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessor’s consent to, or approval of, any subsequent or similar
act by Lessee, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent.  The acceptance of
Rent by Lessor shall not be a waiver of any Default or

14


--------------------------------------------------------------------------------


Breach by Lessee.  Any Except as provided in Paragraph 42 below, any payment by
Lessee may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.

25.           Disclosures Regarding The Nature of a Real Estate Agency
Relationship .

(a)           When entering into a discussion with a real estate agent regarding
a real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction.  Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:

(i)            Lessor’s Agent.  A Lessor’s agent under a listing agreement with
the Lessor acts as the agent for the Lessor only.  A Lessor’s agent or subagent
has the following affirmative obligations:  To the Lessor:  A fiduciary duty of
utmost care, integrity, honesty, and loyalty in dealings with the Lessor.  To
the Lessee and the Lessor :  (a) Diligent exercise of reasonable skills and care
in performance of the agent’s duties.  (b) A duty of honest and fair dealing and
good faith.  (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties.  An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(ii)           Lessee’s Agent.  An agent can agree to act as agent for the
Lessee only.  In these situations, the agent is not the Lessor’s agent, even if
by agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor.  An agent acting only for a Lessee has the
following affirmative obligations.  To the Lessee:  A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessee.  To the
Lessee and the Lessor :  (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties.  (b) A duty of honest and fair dealing and
good faith.  (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties.  An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

(iii)          Agent Representing Both Lessor and Lessee.  A real estate agent,
either acting directly or through one or more associate licenses, can legally be
the agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee.  (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests.  Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction.  A real estate agent is a person qualified to
advise about real estate.  If legal or tax advice is desired, consult a
competent professional.

(b)           Brokers have no responsibility with respect to any Default or
Breach hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
Lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys’ fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker’s liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.

(c)           Buyer and Seller agree to identify to Brokers as “Confidential”
any communication or information given Brokers that is considered by such Party
to be confidential.

26.           No Right To Holdover.  Lessee has no right to retain possession of
the Premises or any part thereof beyond the expiration or termination of this
Lease.  In the event that Lessee holds over, then the Base Rent shall be
increased to 150%125% of the Base Rent applicable immediately preceding the
expiration or termination for the first sixty (60) days of such holding over,
and thereafter 150% of the Base Rent applicable immediately preceding the
expiration or termination.  Nothing contained herein shall be construed as
consent by Lessor to any holding over by Lessee.

27.           Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

28.           Covenants and Conditions; Construction of Agreement.  All
provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions.  In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease.  Whenever required by the context, the singular shall include the
plural and vice versa.  This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.

29.           Binding Effect; Choice of Law.  This Lease shall be binding upon
the parties, their personal representatives, successors and assigns and be
governed by the laws of the State in which the Premises are located.  Any
litigation between the Parties hereto concerning this Lease shall be initiated
in the county in which the Premises are located.

30.           Subordination; Attornment; Non-Disturbance .

30.1         Subordination.  This Subject to Paragraph 30.3 below, this Lease
and any Option granted hereby shall be subject and subordinate to any ground
lease, mortgage, deed of trust, or other hypothecation or security device
(collectively,  “Security Device”), now or hereafter placed upon the Premises,
to any and all advances made on the security thereof, and to all renewals,
modifications, and extensions thereof.  Lessee agrees that the holders of any
such Security Devices (in this Lease together referred to as “Lender”) shall
have no liability or obligation to perform any of the obligations of Lessor
under this Lease.  Any Lender may elect to have this Lease and/or any Option
granted hereby superior to the lien of its Security Device by giving written
notice thereof to Lessee, whereupon this Lease and such Options shall be deemed
prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.

                30.2         Attornment.  In the event that Lessor transfers
title to the Premises, or the Premises are acquired by another upon the
foreclosure or termination of a Security Device to which this Lease is
subordinated (i) Lessee shall, subject to the non-disturbance provisions of
Paragraph 30.3, attorn to such new owner, and upon request, enter into a new
lease, containing all of the terms and provisions of this Lease, with such new
owner for the remainder of the term hereof, or, at the election of the new
owner, this Lease will automatically become a new lease between Lessee and such
new owner, and (ii) Lessor shall thereafter be relieved of any further
obligations hereunder and such new owner shall assume all of Lessor’s
obligations, except that such new owner shall not:  (a) be liable for any act or
omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (b) be subject to any offsets or defenses which Lessee
might have against any prior lessor, (c) be bound by prepayment of more than one
month’s rent, or (d) be liable for the return of any security deposit paid to
any prior lessor unless the security deposit has been received by such new
owner.

30.3         Non-Disturbance.  With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement” ) from the Lender which Non-Disturbance
Agreement provides that Lessee’s possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises.  Further, within 60 days after the execution of this Lease, Lessor
shall use its commercially reasonable efforts to obtain a Non-Disturbance
Agreement from the holder of any

15


--------------------------------------------------------------------------------


pre-existing Security Device which is secured by the Premises.  In the event
that Lessor is unable to provide the Non-Disturbance Agreement within said 60
days, then Lessee may, at Lessee’s option, directly contact Lender and attempt
to negotiate for the execution and delivery of a Non-Disturbance Agreement.

30.4         Self-Executing.  The agreements contained in this Paragraph 30
shall be effective without the execution of any further documents; provided,
however, that, upon written request from Lessor or a Lender in connection with a
sale, financing or refinancing of the Premises, Lessee and Lessor shall execute
such further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.

31.           Attorneys’ Fees.  If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees.  Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment.  The term,  “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, a final non-appealable judgment,
or the abandonment by the other Party or Broker of its claim or defense.  The
attorneys’ fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees reasonably
incurred.  In addition, Lessor shall be entitled to attorneys’ fees, costs and
expenses incurred in the preparation and service of valid notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).

32.                    Lessor’s Access; Showing Premises; Repairs.  Subject to
compliance with Lessee’s security requirements, Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable prior notice (which may be
verbal) for the purpose of showing the same to prospective purchasers, lenders,
or, during the last nine months of the Term, to tenants, and making such
alterations, repairs, improvements or additions to the Premises as Lessor may
deem necessary or desirable be permitted or required to make, and the erecting,
using and maintaining of utilities, services, pipes and conduits through the
Premises and/or other premises as long as there is no material adverse effect on
Lessee’s use of or access to the Premises or any material portion thereof.  All
such activities authorized under this Paragraph 32 shall be without abatement of
rent or liability to Lessee.

33.                    Auctions.  Lessee shall not conduct, nor permit to be
conducted, any auction upon the Premises without Lessor’s prior written
consent.  Lessor shall not be obligated to exercise any standard of
reasonableness in determining whether to permit an auction.

34.           Signs.  Lessor may place on the Premises ordinary “For Sale” signs
at any time and ordinary “For Lease” signs during the last 6 months of the term
hereof.  Except for ordinary “For Sublease” signs which may be placed only on
the Premises, Lessee shall not place any sign upon the Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements. 
Lessor hereby approves of Lessee’s signs existing as of the Commencement Date.

35.           Termination; Merger.  Unless specifically stated otherwise in
writing by Lessor, the voluntary or other surrender of this Lease by Lessee, the
mutual termination or cancellation hereof, or a termination hereof by Lessor for
Breach by Lessee, shall automatically terminate any sublease or lesser estate in
the Premises; provided, however, that Lessor may elect to continue any one or
all existing subtenancies.  Lessor’s failure within 10 days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute Lessor’s election to have such event
constitute the termination of such interest.

36.           Consents.  Except as otherwise provided herein, wherever in this
Lease the consent of a Party is required to an act by or for the other Party,
such consent shall not be unreasonably withheld or delayed.  Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor.  Lessor’s consent to any
act, assignment or subletting shall not constitute an acknowledgment that no
Default or Breach by Lessee of this Lease exists, nor shall such consent be
deemed a waiver of any then existing Default or Breach, except as may be
otherwise specifically stated in writing by Lessor at the time of such consent. 
The failure to specify herein any particular condition to Lessor’s consent shall
not preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given.  In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request. 

37.           Guarantor.

37.1         Execution.  The Guarantors, if any, shall each execute a guaranty
in the form most recently published by the AIR Commercial Real Estate
Association.

37.2         Default.  It shall constitute a Default of the Lessee if any
Guarantor fails or refuses, upon request to provide:  (a) evidence of the
execution of the guaranty, including the authority of the party signing on
Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements, (c)
an Estoppel Certificate, or (d) written confirmation that the guaranty is still
in effect.

38.           Quiet Possession.  Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.

39.           Options.  If Lessee is granted an option, as defined below, then
the following provisions shall apply.

39.1         Definition.  “Option” shall mean:  (a) the right to extend the term
of or renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.

39.2         Options Personal To Original Lessee May Not Be Separated.  Any
Option granted to Lessee in this Lease is personal to the original Lessee, and
cannot be assigned or exercised by anyone other than said original Lessee or an
Affiliate and only while the original Lessee or an Affiliate is in full
possession of the Premises and, if requested by Lessor, with Lessee certifying
that Lessee has no intention of thereafter assigning or subletting.

39.3         Multiple Options.  In the event that Lessee has any multiple
Options to extend or renew this Lease, a later Option cannot be exercised unless
the prior Options have been validly exercised.

39.4         Effect of Default on Options.

(a)           Lessee shall have no right to exercise an Option:  (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured,  (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given Lessee), (iii) during the
time Lessee is in Breach of this Lease,  or (iv) in the event that Lessee has
been given 3 or more valid notices of separate Default, whether or not the
Defaults are cured, during the 12 month period immediately preceding the
exercise of the Option.

(b)           The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee’s inability to exercise an
Option because of the provisions of Paragraph 39.4(a).

16


--------------------------------------------------------------------------------


(c)           An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase,  (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due commits a Default under Paragraph 13.1(f) above (without any
necessity of Lessor to give notice thereof),or (ii)  if Lessee commits a Breach
of this Lease.

40.           Security Measures.  Lessee hereby acknowledges that the Rent
payable to Lessor hereunder does not include the cost of guard service or other
security measures, and that Lessor shall have no obligation whatsoever to
provide same.  Lessee assumes all responsibility and liability for the
protection of the Premises, Lessee, its agents, employees, contractors and
invitees and their property from the acts of third parties.

41.           Reservations.  Lessor reserves the right: (i) to grant, without
the consent or joinder of Lessee, such easements, rights and dedications that
Lessor deems necessary, (ii) to cause the recordation of parcel maps and
restrictions, and (iii) to create and/or install new utility raceways, so long
as such easements, rights, dedications, maps, restrictions, and utility raceways
do not unreasonably and/or materially interfere with the use of the Premises by
Lessee.  Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate such rights.  Lessee hereby approves of all easements affecting the
Project as of the Commencement Date.

42.                    Performance Under Protest.  If at any time a dispute
shall arise as to any amount or sum of money to be paid by one Party to the
other under the provisions hereof, the Party against whom the obligation to pay
the money is asserted shall have the right to make payment “under protest” and
such payment shall not be regarded as a voluntary payment and there shall
survive the right on the part of said Party to institute suit for recovery of
such sum.  If it shall be adjudged that there was no legal obligation on the
part of said Party to pay such sum or any part thereof, said Party shall be
entitled to recover such sum or so much thereof as it was not legally required
to pay.  A Party who does not initiate suit for the recovery of sums paid “under
protest” within 6 months shall be deemed to have waived its right to protest
such payment.

43.           Authority; Multiple Parties; Execution.

(a)           If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.

(b)           If this Lease is executed by more than one person or entity as
“Lessee”, each such person or entity shall be jointly and severally liable
hereunder.  It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document.

(c)            This Lease may be executed by the Parties in counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

44.           Conflict.  Any conflict between the printed provisions of this
Lease and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions.

45.           Offer.  Preparation of this Lease by either party or their agent
and submission of same to the other Party shall not be deemed an offer to lease
to the other Party.  This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

46.           Amendments.  This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification.  As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

47.           Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR
ARISING OUT OF THIS AGREEMENT .

48.           Mediation and Arbitration of Disputes.  An Addendum requiring the
Mediation and/or the Arbitration of all disputes between the Parties and/or
Brokers arising out of this Lease o is x is not attached to this Lease.

49.           Americans with Disabilities Act.  Since compliance with the
Americans with Disabilities Act (ADA) is dependent upon Lessee’s specific use of
the Premises, Lessor makes no warranty or representation as to whether or not
the Premises comply with ADA or any similar legislation.  In the event that
Lessee’s use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance, Lessee agrees to make any such necessary
modifications and/or additions at Lessee’s expense.

LEASE CONTINUES ON NEXT PAGE

17


--------------------------------------------------------------------------------


ADDENDUM TO LEASE

This Addendum to the Standard Industrial/Commercial [Multi Tenant - Lessee Lease
– Net] (the “Addendum”) is entered into by and between VRS Chatsworth LLC, a
Virginia limited liability company (“Lessor”), and Natrol, Inc., a Delaware
corporation (“Lessee”).  To the extent that the provisions of this Addendum are
inconsistent with the terms and conditions of the lease to which it is attached
(the “Lease”), the provisions of this Addendum shall control.  Capitalized terms
in this Addendum shall have the same meaning as capitalized terms in the Lease.

50.                               Additional Matters Relating to Commencement
and Expiration Dates.

50.1                           The Commencement Date shall be that date upon
which Lessor acquires the Premises pursuant to the closing of that certain
Purchase Agreement dated March 29, 2007, by and between Realty Advisors
Associates, LLC, as purchaser, and Natrol Real Estate, Inc. and Natrol Real
Estate II, Inc., collectively as seller (the “Purchase Contract”).

50.2                           The Expiration Date shall be the date which is
the day prior to the fifth (5th) anniversary of the Commencement Date.

50.3                           The Base Rent and Lessor’s Reimbursable Expenses
for the first month of the Original Term shall be prorated, based upon the
closing date of the transactions pursuant to the Purchase Contract.  Upon such
closing, the Base Rent, Lessor’s Reimbursable Expenses through the end of the
calendar month in which such closing occurs, and the Security Deposit, each
shall be credited to Lessor through the escrow under the Purchase Contract, and
shall be deemed, for purposes of this Lease, to have been paid by Lessee to
Lessor thereupon.  Lessee’s first payment of Base Rent thereafter shall be due
upon the first day of the calendar month following such closing under the
Purchase Contract.

50.4                           Upon the request of either Party, the other Party
shall acknowledge in writing the amount of Base Rent and Lessor’s Reimbursable
Expenses paid on behalf of Lessee at the closing under the Purchase Contract and
enter into a written confirmation of the Commencement Date.

51.                               Management Fee.  For so long as Lessor retains
a separate property manager for the Premises, Lessor shall be entitled to
collect, and Lessee shall pay to Lessor, a property management fee equal to two
percent (2%) of the Base Rent.

52.                               Base Rent Increases.  On each anniversary of
the Commencement Date, the monthly Base Rent shall increase by three percent
(3%) from the rate applicable in the prior year (i.e., Lease Year 2, $50,238.00;
Lease Year 3, $51,745.00; Lease Year 4, $53,298.00; and Lease Year 5,
$54,897.00).

53.                               Additional First Year Rent Provisions.  Lessee
hereby confirms the “commencement date” of that certain lease, dated
                , by and between Lessee, as landlord, and Currie, as tenant,
occurred February 1, 2007.  Accordingly, in addition to all other Rent payable
under this Lease, for the period commencing on the Commencement Date of this
Lease through January 31, 2008, Lessee shall pay additional rent (the “Currie
Make-up Payment”) in the amount of $5,644 per month.  The Currie Make-up Payment
applicable to the period from the closing under the Purchase Contract through
the end of the calendar month in which said closing occurs shall be prorated in
the manner described in Paragraph 50.3 above.

54.                               Options to Extend. Subject to Paragraph 39 of
the Lease, Lessor hereby grants to Lessee the options to extend of this Lease
(individually, an “Option”, and collectively, the “Options”, and respectively,
the “First Option” and “Second Option”) for two (2) consecutive periods of five
(5) years each (the first such period being referred to herein as the “First
Option Period”, and the second such period being referred to herein as the
“Second Option Period”), commencing upon the expiration of the Original Term or
the First Option Period, as the case may be, upon each and all of the following
terms and conditions:

(a)                                  Lessee gives to Lessor, and Lessor actually
receives, on a date which is prior to the date that the First Option Period or
Second Option Period, as applicable, would commence (if such Option were to be
exercised) by at least twelve (12) and not less than nine (9) months, a binding
written notice of the exercise of the applicable Option, time being of the
essence.  If said notification of the exercise of said Option is not so given
and received, the Option shall automatically expire;

(b)                                 All of the terms and conditions of this
Lease shall apply, except where specifically modified by this Paragraph 54. 
Lessee shall only be entitled to exercise the Second Option if Lessee has timely
and properly exercised the First Option;

(c)                                  The monthly Base Rent for each month of the
First Option Period and Second Option Period shall be the Prevailing Market Rent
for the Premises as of 120 days prior to the commencement of the First Option
Period and the Second Option Period, as the case may be.

(d)                                 The term “Prevailing Market Rent” as used in
this Paragraph 54 is defined to mean the fair market rent of the Premises
according to comparable properties in the general area.  In determining fair
market monthly rent it shall be assumed that:

18


--------------------------------------------------------------------------------


(i)                                     The Premises are in good condition and
repair and are required to be maintained by Lessee, as modified by the AIR Form
lease.

(ii)                                  The Premises would be leased for the
period of the Option being exercised by a tenant with the credit standing of
Lessee, as the same exists at the time of exercise.

(iii)                               The Premises would be leased on the same
terms of this Lease insofar as the obligations for repair, maintenance,
insurance and real estate taxes existed as of the expiration of the Original
Term or First Option Period, as applicable, of this Lease.

(iv)                              Consideration shall be given on a renewal (as
opposed to a new lease) basis to the following, if any:  to allowances for
market-based real estate brokerage commissions, free rent and other inducements
then being offered in the market for comparable premises.

(v)                                 The Premises will be used for the use
permitted under Paragraph 1.7.

(e)                                  Using the above assumptions, the Prevailing
Market Rent shall be determined by Lessor and submitted to Lessee (“Lessor’s
Submission”) within the twenty (20) day period following Lessee’s exercise of
the First Option or Second Option, as applicable.  If Lessee disagrees with the
Prevailing Market Rent in Lessor’s Submission, Lessee shall, within twenty (20)
days after receipt of Lessor’s Submission, submit to Lessor in writing Lessee’s
judgment as to the Prevailing Market Rent (“Lessee’s Judgment”).  In the event
that Lessor fails to timely generate Lessor’s Submission, then Lessee may
commence such negotiations by providing the initial notice, in which event
Lessor shall have twenty (20) days (“Lessor’s Review Period”) after receipt of
Lessee’s notice of the new rental within which to accept such rental.  In the
event Lessor fails to accept in writing such rental proposed by Lessee, then
such proposal shall be deemed rejected, and Lessor and Lessee shall attempt in
good faith to agree upon such Prevailing Market Rate, using their best good
faith efforts.  If Lessor and Lessee fail to reach agreement within fifteen (15)
days following Lessor’s Review Period (which shall be, in such event, the
“Outside Agreement Date” in lieu of the above definition of such date), then the
Prevailing Market Rent shall be determined in accordance with Subsections (i)
through (v) below:

(i)                                     Within seven (7) days following the
Outside Agreement Date, Lesser and Lessee shall each select one (1) independent
broker with at least fifteen (15) years of experience in
office/manufacturing/industrial space in the West San Fernando Valley submarket
in Los Angeles, California (a “Qualified Broker”), to determine the Prevailing
Market Rate.  If one party shall fail to select a Qualified Broker within the
seven (7) day period, then the Qualified Broker chosen by the other party shall
be the sole arbitrator.  If the two appointed independent Qualified Brokers are
unable to agree on Prevailing Market Rate within a second period of seven (7)
days following their appointment, the two independent Qualified Brokers shall
within seven (7) days from the date that they were required to agree on the
Prevailing Market Rate but were unable to do so, select a third independent
Qualified Broker (the “Third Qualified Broker”) and the Third Qualified Broker
shall be the sole arbitrator of the Prevailing Market Rate.  Neither Lessor nor
Lessee, nor there respective Qualified Brokers, shall have consulted with such
Third Qualified Broker as to their respective opinion as to the Prevailing
Market Rent prior to the appointment.  Such Third Qualified Broker may hold such
hearings and require such additional submittals from the Parties as the Third
Qualified Broker, in his or her sole discretion, determines is necessary.  In
addition, Lessor or Lessee may submit to the Third Qualified Broker, with a copy
to the other party, within five (5) business days after the appointment of the
Third Qualified Broker, any market data and additional information such Party
deems relevant to the determination of the Prevailing Market Rent (“Data”), and
the other Party may submit a reply in writing within five (5) business days
after receipt of such Data.

(ii)                                  The Third Qualified Broker shall, within
thirty (30) days of his or her appointment, determine the Prevailing Market Rate
based on the factors described herein.

(iii)                               The decision of the Third Qualified Broker
shall be final and binding upon Lessor and Lessee.

(iv)                              If the initial Qualified Brokers selected by
Lessor and Lessee fail to agree on the Third Qualified Broker, then the
appointment of the Third Qualified Broker shall be made by the Presiding Judge
of the Los Angeles County Superior Court, or if he or she refuses to act, by any
judge having jurisdiction over the Premises.

(v)                                 The cost of the Third Qualified Broker shall
be paid in equal shares by Lessor and Lessee.

(f)                                    If for any reason the Prevailing Market
Rent has not been determined by the commencement of the applicable Option
Period, Lessee shall continue paying rent at the rate previously in effect or as
specified in Lessee’s Judgment, whichever is greater, and the Parties shall
promptly make the appropriate adjustments as soon as the Prevailing Market Rent
is determined.

55.                               Miscellaneous.

55.1.                        No Representations or Warranties.  Notwithstanding
anything in the Lease to the contrary, Lessee accepts the Premises in its “as
is” “where is” condition as of the Commencement Date and acknowledges that
Lessor has made no representation or warranty as to the suitability of the

19


--------------------------------------------------------------------------------


Premises for the conduct of Lessee’s business, and Lessee waives any implied
warranty that the Premises is suitable for Lessee’s intended purposes. 
Notwithstanding anything in the Lease to the contrary, Lessor makes no
representation or warranty that Lessee’s use is permitted by applicable zoning
laws or other laws and regulations.  In no event shall any portion of the
Premises be used for retail sales.  Lessee shall not initiate, submit an
application for, or otherwise request, any land use approvals or entitlements
with respect to the Project, including, without limitation, any variance,
conditional use permit or rezoning, without first obtaining Lessor’s prior
written consent, which may be given or withheld in Lessor’s sole discretion. 
Lessee shall not (a) install any antenna, dish or other device on the roof of
the Building or outside of the Premises, (b) make any penetrations into the roof
of the Building, (c) place loads upon floors, walls or ceilings in excess of the
load such items were designed to carry, (d) place or store, nor permit any other
person or entity to place or store, any property, equipment, materials, supplies
or other items outside of the Building in which the Premises is located, except
if approved by Lessor or (e) change the exterior of the Premises.  Lessee agrees
that Lessor shall not be liable to Lessee for its failure to furnish water, gas,
electricity, telephone, sewer, refuse and trash collection or any other utility
services or building services when such failure is occasioned, in whole or in
part, by repairs, replacements or improvements, by any strike, lockout or other
labor trouble, by inability to secure electricity, gas, water, telephone service
or other utility at the Project, by any accident, casualty or event arising from
any cause whatsoever, including the negligence of Lessor, its employees, agents
and contractors, by act, negligence or default of Lessee or any other person or
entity, or by any other cause, and such failures shall never be deemed to
constitute an eviction or disturbance of Lessee’s use and possession of the
Premises or relieve Lessee from the obligation of paying Rent or performing any
of its obligations under this Lease.  Furthermore, Lessor shall not be liable
under any circumstances for loss of property or for injury to, or interference
with, Lessee’s business, including, without limitation, loss of profits, however
occurring, through or in connection with or incidental to a failure to furnish
any such services or utilities.  Lessor may comply with voluntary controls or
guidelines promulgated by any governmental entity relating to the use or
conservation of energy, water, gas, light or electricity or the reduction of
automobile or other emissions without creating any liability of Lessor to Lessee
under this Lease.  Notwithstanding the foregoing, Lessor shall be liable to the
extent of Landlord’s gross negligence or willful misconduct.

55.2.                        Intentionally deleted.

55.3.                        Tax Protest.  From time to time Lessor may
challenge the assessed value of the Project as determined by applicable taxing
authorities and/or Lessor may attempt to cause the Real Property Taxes to be
reduced on other grounds.  If Lessor is successful in causing the Real Property
Taxes to be reduced or in obtaining a refund, rebate, credit or similar benefit
(hereinafter collectively referred to as a “reduction”), Lessor shall credit the
reduction(s) to Real Property Taxes for the calendar year(s) to which a
reduction applies and to recalculate the Real Property Taxes owed by Lessee for
years in which the reduction applies based on the reduced Real Property Taxes. 
All costs incurred by Lessor in obtaining the Real Property Tax reductions shall
be considered an Operating Expense, and Lessor shall determine, in its
reasonable discretion, to which years any reductions will be applied.  In
addition, all accounting and related costs incurred by Lessor in making the
adjustments shall be an Operating Expense.  Lessor shall have the right to
compensate a person or entity it employs to obtain a reduction in Real Property
Taxes by giving such person or entity a percentage of any reduction or credit
obtained, and in this event the reduction or credit obtained by Lessor shall be
deemed to be the reduction or credit given by the taxing authority less the
compensation paid to such person or entity.  Lessee waives any right to contest
or challenge taxes; provided, however, that Lessor shall reasonably consider any
request from Lessee that Lessor challenge the assessed value of the Project. 
Notwithstanding the foregoing, if, on final appeal, the costs of pursuing the
Real Property Tax protest exceeds the savings for one (1) year, Lessor shall be
responsible for all costs related to the challenge of Real Property Taxes and
the same shall not constitute an Operating Expense.

55.4.                        Intentionally deleted.

55.5.                        Lessor’s Rights.  Lessor shall have the right: (a)
to change the name and address of the Project or Building upon not less than
ninety (90) days prior written notice and (b) to permit any Lessee the exclusive
right to conduct any business as long as such exclusive right does not conflict
with any rights expressly given herein.

55.6.                        Changes.  Lessor shall have the right, in Lessor’s
sole discretion, from time to time, to make changes to the size, shape,
location, number and extent of the improvements comprising the Project
(hereinafter referred to as “Changes”) including, but not limited to, the
interior and exterior of buildings, and areas surrounding the Building, or
perform work in the Building, which work may create noise, dust or leave debris
in the Building.  Lessee hereby agrees that such Changes and Lessor’s actions in
connection with such Changes shall in no way constitute a constructive eviction
of Lessee or entitle Lessee to any abatement of rent.  Lessor shall have no
responsibility or for any reason be liable to Lessee for any direct or indirect
injury to or interference with Lessee’s business arising from the Changes, nor
shall Lessee be entitled to any compensation or damages from Lessor for any
inconvenience or annoyance occasioned by such Changes or Lessor’s actions in
connection with such Changes.

55.7.                        View.  The obstruction of Lessee’s view, air or
light by any structure erected in the vicinity of the Project, whether by Lessor
or third parties, shall in no way affect this Lease or impose any liability upon
Lessor.

20


--------------------------------------------------------------------------------


55.8                           Security.  Lessee hereby acknowledges that Lessor
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project, and Lessor shall have
no liability to Lessee due to its failure to provide such services.  Lessee
assumes all responsibility for the protection of Lessee, its agents, employees,
contractors and invitees and the property of Lessee and of Lessee’s agents,
employees, contractors and invitees from acts of third parties.  Nothing herein
contained shall prevent Lessor, at Lessor’s sole option, from implementing
security measures for the Project or any part thereof, in which event Lessee
shall participate in such security measures and the cost thereof shall be
included within the definition of Operating Expenses, and Lessor shall have no
liability to Lessee and its agents, employees, contractors and invitees arising
out of Lessor’s negligent provision of security measures.  Lessor shall have the
right, but not the obligation, to require all persons entering or leaving the
Project to identify themselves to a security guard and to reasonably establish
that such person should be permitted access to the Project.

55.9.                        Transfers.  Lessee shall fully comply at its sole
expense with all present or future programs implemented or required by any
governmental or quasi-governmental entity to manage parking, transportation, air
pollution or traffic in and around the Project or the metropolitan area in which
the Project is located.

55.10.                  No Recording.  Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Lessee or
by anyone acting through, under or on behalf of Lessee.

55.11.                  WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, LESSOR AND LESSEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL
BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR CROSS-COMPLAINT IN ANY
ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER LESSOR AGAINST LESSEE OR
LESSEE AGAINST LESSOR ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY
CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LESSOR AND LESSEE, LESSEE’S USE
OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE, OR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION, EMERGENCY OR
OTHERWISE, NOW OR HEREAFTER IN EFFECT.

55.12.                  Hazardous Substances Disclosure Statement.  Prior to
executing this Lease, Lessee has delivered to Lessor Lessee’s executed initial
Hazardous Substances Disclosure Certificate (the “Initial HazMat Certificate”). 
Lessee covenants, represents and warrants to Lessor that the information
contained in the Initial HazMat Certificate is true and correct in all material
respects and accurately describes in all material respects the use(s) of
Hazardous Substances which will be made and/or used on the Premises by Lessee. 
Notwithstanding anything contained in the Lease to the contrary (except for
Permitted Hazardous Substances), Lessee shall not have the right to use any
Hazardous Substances at the Premises that are not described on the Initial
HazMat Certificate or to increase the quantity of any Hazardous Material used at
the Premises beyond the quantity described on the Initial HazMat Certificate,
without Lessor’s approval, which may be withheld in Lessor’s sole discretion. 
Upon the prior written request of Lessor, Lessee shall deliver to Lessor a new
Hazardous Substances Disclosure Certificate (each, a “Supplemental HazMat
Certificate”) executed by Lessee and describing Lessee’s then-present use of
Hazardous Substances on the Premises.  The Initial HazMat Certificate and
Supplemental HazMat Certificates required hereunder shall be in the form
attached hereto as Exhibit 3.

55.13.                  Assignment and Subletting.

(a)                                  General Information.  In addition to any
other information requested by Lessor pursuant to Paragraph 12 of the Lease,
Lessee’s written request for Lessor’s consent shall include all of the following
information: (a) financial statements for the proposed assignee or subtenant for
the past three (3) years (or if the proposed assignee or subtenant has not been
in existence for three (3) years, for as many years as the proposed assignee or
subtenant has been in existence), (b) a reasonably detailed description of the
business the proposed assignee or subtenant intends to operate at the Premises,
(c) the proposed effective date of the assignment or sublease, (d) a copy of the
proposed sublease or assignment agreement which includes all of the terms and
conditions of the proposed sublease or assignment, (e) a detailed description of
any Alterations the proposed assignee or subtenant desires to make to the
Premises, and (f) a Hazardous Substances Disclosure Statement substantially in
the form of Exhibit 3 attached hereto.

(b)                                 Transfer Premium.  Lessor shall be entitled
to receive from Lessee (as and when received by Lessee) as an item of additional
rent one-half of the Transfer Premium received by Lessee from the subtenant or
assignee in excess of the amounts payable by Lessee to Lessor under the Lease.
 The Transfer Premium shall be reduced by the reasonable brokerage commissions,
cost of Alterations and legal fees actually paid by Lessee in order to assign
the Lease or to sublet a portion of the Premises.  “Transfer Premium” shall mean
all Base Rent, additional rent or other consideration of any type whatsoever
payable by the assignee or subtenant in excess of the Base Rent and additional
rent payable by Lessee under this Lease.  If less than all of the Premises is
transferred, the Base Rent and the additional rent shall be determined on a
per-leasable-square-foot basis.  “Transfer Premium” shall also include, but not
be limited to, key money and bonus money paid by the assignee or subtenant to
Lessee in connection with such Transfer, and any payment in excess of
fair-market value for services rendered by Lessee to the assignee or subtenant
or for assets, fixtures, inventory, equipment or furniture transferred by Lessee
to the assignee or subtenant in connection with such Transfer.

21


--------------------------------------------------------------------------------


(c)                                  Recapture.  Except with regard to transfers
to Affiliates, Lessor shall have the option, by giving written notice to Lessee
within fifteen (15) days after receipt of any request by Lessee to assign or
sublease this Lease, to terminate this Lease as to said portion Lessee desires
to transfer effective as of the date that is thirty (30) days after the date of
Lessor’s written notice.

55.14.                  Lessor Insurance.  Lessor shall maintain the insurance
described in Section 8.3 of the Lease.  Notwithstanding anything in the Lease to
the contrary, there shall be no limitation on the amount of liability insurance
that may be purchased by Lessor or the types of insurance that may be purchased
by Lessor, and all of Lessor’s insurance costs may be included in Operating
Expenses.  Subject to the preceding sentence, Lessor shall have the right to
determine in its sole discretion the types and amounts of insurance it obtains
with respect to the Project.  Lessor, at Lessor’s sole election, may insure the
Project for losses or damage resulting from the perils of terrorism, flood
and/or earthquake, and the cost of such insurance shall be included as an
Operating Expense.  Lessee shall not have the right to purchase insurance on
behalf of Lessor; provided, however, in the event that after the initial Lessor
transfers the Project to a new owner that is not affiliated with the initial
Lessor, Lessee objects to Lessor’s estimate of the cost of the earthquake
coverage, Lessee shall be permitted to recommend to Lessor a less expensive
company meeting the requirements of Section 8.5 of the Lease (“Lessee’s
Recommended Insurance Company”).  In the event said coverage is less than the
rate offered by Lessor’s insurance company, then Lessor shall be required to
purchase insurance from Lessee’s Recommended Insurance Company.

55.15.                  Intentionally Deleted.

55.16.                  Performance of Certain Work by Lessor.  Notwithstanding
Lessee’s obligations under Paragraph 7.1 of the Lease, Lessor shall employ
contractors to perform all repairs, maintenance and replacement of the sprinkler
systems, fire alarm systems and fire detection systems that service the
Premises..  The items described in the previous sentence that Lessor will cause
to be repaired, maintained and replaced are hereinafter referred to as the
“Lessor Maintenance Items”.  Lessor shall determine in its sole discretion the
scope and timing of the performance of such Lessor Maintenance Items, and Lessee
shall not perform such Lessor Maintenance Items.  Lessee shall immediately give
Lessor written notice of any repair or maintenance required by Lessor pursuant
to this section, after which Lessor shall have a reasonable time in which to
complete such repair or maintenance.  Lessor shall include the cost of Lessor
Maintenance Items as Lessor’s Reimbursable Expenses.  The cost of replacing
Lessor Maintenance Items (as opposed to repairing Lessor Maintenance Items)
shall be amortized as provided in Paragraph 7.1(d) of the Lease.  Lessor shall
be permitted to require Lessee to maintain Lessor Maintenance Items upon thirty
(30) days advance written notice to Lessee, in which case Lessee shall be liable
for all costs associated therewith, subject to Section 7.1(d) of the Lease.

55.17.                  Intentionally Deleted.

55.18.                  Certain Repairs.  In addition to Lessee’s other
obligations under the Lease, Lessee shall pay at Lessee’s sole cost and expense
for the cost of repairing all damage to the Premises resulting from the acts of
vandalism, malicious mischief, burglary and other acts of Lessee, its employees,
invitees, contractors and other third parties.  Such damages shall include, but
are not limited to, damages to exterior walls, roofs, vents and overhead doors. 
In addition, if Lessee dirties or soils the exterior of the Premises, Lessee
shall pay to Lessor on demand the cost of cleaning the exterior of the Premises.

55.19.                  Intentionally deleted.

55.20.                  Intentionally deleted.

55.21.                  Lessor Default.  Notwithstanding anything in the Lease
to the contrary, this Lease and the obligations of each Party hereunder (other
than Lessee’s obligation to pay Rent or other monetary obligations which can be
fulfilled with the payment of money such as insurance premiums), shall not be
affected or impaired because the other Party is unable to fulfill any of its
obligations hereunder or is delayed in doing so, if such inability or delay is
caused by reason of fire, earthquake, weather delays or other acts of God,
strikes, boycotts, terrorism, war, riot, insurrection, embargoes, shortages of
equipment, labor or materials, delays in issuance of governmental permits or
approvals, or any other cause beyond the reasonable control of such Party, and
the time for such Party’s performance shall be extended for the period of any
such delay.  Any claim, demand, right or defense by Lessee that arises out of
this Lease or the negotiations which preceded this Lease shall be barred unless
Lessee commences an action thereon, or interposes a defense by reason thereof,
within twelve (12) months after the date of the inaction, omission, event or
action that gave rise to such claim, demand, right or defense.  Lessee hereby
waives its right to recover consequential damages (including, but not limited
to, lost profits) or punitive damages arising out of a Lessor default.

55.22.                  Estoppel Certificates.  Lessor shall have no obligation
to provide an Estoppel Certificate to Lessee other than in response to Lessee’s
request for same in connection with (a) the sale by Lessee of its business at
the Premises and/or (b) the request of Lessee’s lender or prospective lender.

55.23.                  Expelling Certain Persons.  Lessor shall have the right
to exclude or expel from the Premises or Project any person who, in Lessor’s
sole judgment, is intoxicated or under the influence of drugs, or who is
otherwise behaving in an inappropriate manner.

22


--------------------------------------------------------------------------------


55.24.                  Signs and Alarm Systems.  Lessor shall have the right to
approve in Lessor’s sole and absolute discretion all signs installed after the
Commencement Date and (to the extent they tie into the Premises’ fire sprinklers
and/or fire alarm systems) alarm systems prior to their installation, and all
signs and alarm systems shall be installed at Lessee’s sole cost and expense. 
Lessee shall remove all signs and alarm systems upon the termination of the
Lease, and Lessee shall repair any damage to the Premises and Building caused by
such removal, at Lessee’s sole cost and expense.

55.25.                  Rubbish Removal.  Lessee shall place all rubbish, refuse
and other trash (collectively, “Refuse”) in the Project’s trash receptacles.  No
Refuse shall be left in the Common Areas or outside the Premises.  If Lessee
leaves Refuse in the Common Areas or outside the Premises, Lessor shall have the
right to immediately remove the Refuse, and Lessee shall upon Lessor’s demand
reimburse Lessor for the cost of such removal.  Lessee shall pay at Lessee’s
sole expense for the cost of removal of Refuse created, produced or resulting
from Lessee’s activities where the volume of Refuse exceeds two cubic yards per
week.

55.26                     Lessor’s Rights.  Notwithstanding anything in the
Lease to the contrary, (a) if there is Premises Partial Damage and Lessor is
required to pay $250,000 or more of the available insurance proceeds to Lessor’s
Lender, then Lessor may terminate this Lease by giving written notice to Lessee
of its election to terminate within 120 days after the damage and not less than
60 days prior to the date of termination, and (b) if there is Premises Partial
Damage and Lessor receives proceeds from its insurer which are insufficient to
complete the required restoration by $250,000 or more, then Lessor may terminate
this Lease by giving written notice of its election to terminate within 120 days
after the damage and not less than 60 days prior to the date of termination.  If
Lessor elects to terminate in accordance with clause (b) of the preceding
sentence, Lessee may, within thirty (30) days after Lessor’s notice of
termination is given, deliver to Lessor any shortage in insurance proceeds (or
adequate assurance thereof), in which event this Lease shall not terminate, and
Lessor shall proceed to make the required repairs.

55.27.                  Lessor’s Reimbursable Expenses/Operating Expenses. 
Notwithstanding anything in the Lease to the contrary, in addition to Operating
Expenses, Lessee shall pay Lessor’s Reimbursable Expenses.  For the purposes of
this Lease, the term “Lessor’s Reimbursable Expenses” shall mean any expenses
incurred by Lessor for the sprinkler system, fire detection system and fire
alarm system, payments made by Lessor under any easement, license, operating
agreement, declaration, restrictive covenant or other agreement relating to the
sharing of costs among property owners, the cost of all business licenses,
permits or similar fees relating to the operation, ownership, repair or
maintenance of the Premises (other than the cost of licenses, permits or similar
fees relating to the operation of Lessor as opposed to the Premises), and the
cost of any other item the cost of which is stated in the Lease to be a Lessor’s
Reimbursable Expense.  Notwithstanding anything in the Lease to the contrary,
the following items shall be treated as Operating Expenses and not capital
improvements:  (i) the cost of painting all or part of the Project and (ii) the
cost of resurfacing and restriping roadways and parking areas.  References to
facilities, services, utilities or other items in this Paragraph 55.27 shall not
impose an obligation on Lessor to have said facilities or to provide said
services unless such facilities and services already exist at the Premises. 
Lessor will, from time to time, estimate what Lessor’s Reimbursable Expenses
will be and the same shall be payable by Lessee monthly during each calendar
year of the Lease Term, on the same day as the Base Rent is due hereunder.  In
the event that Lessee pays Lessor’s estimate of Lessor’s Reimbursable Expenses,
Lessor shall use its best efforts to deliver to Lessee within 120 days after the
expiration of each calendar year a reasonably detailed statement (the
“Statement”) showing Lessor’s Reimbursable Expenses incurred during such year. 
Lessor’s failure to deliver the Statement to Lessee within said period shall not
constitute Lessor’s waiver of its right to collect said amounts or otherwise
prejudice Lessor’s rights hereunder.  If the total of Lessee’s payments under
this Paragraph 55.27 during said calendar year exceed the amount indicated on
the Statement, Lessee shall be entitled to credit the amount of such overpayment
against Lessor’s Reimbursable Expenses next falling due.  If the amount to be
paid by Lessee as indicated on the Statement exceeds the total of Lessee’s
payments under this Paragraph 55.27 during said calendar year, Lessee shall pay
to Lessor the amount of the deficiency within thirty (30) days after delivery of
the Statement by Lessor to Lessee.  Lessor and Lessee shall forthwith adjust
between them by cash payment any balance determined to exist with respect to
that portion of the last calendar year for which Lessee is responsible for
Lessor’s Reimbursable Expenses, notwithstanding that the Lease term may have
terminated before the end of such calendar year, and this provision shall
survive the expiration or earlier termination of the Lease.

55.28                     Condemnation.  If a temporary taking by Condemnation
lasts for less than ninety (90) days, Lessee’s Base Rent shall be abated during
said period but Lessee shall not have the right to terminate this Lease.  If
Lessee does not terminate this Lease in accordance with Section 14 above, this
Lease shall remain in full force and effect as to the portion of the Premises
remaining, except that the Base Rent shall be reduced in proportion to the
reduction in utility of the Premises caused by such condemnation, but in no
event shall such reduction in Base Rent exceed the amount which Lessor was
compensated by the condemning authority for loss of any rent.  In the event that
this Lease is not terminated by reason of such condemnation, and subject to the
requirements of any Lender, Lessor shall to the extent of severance damages
received by Lessor in connection with such condemnation, repair any damage to
the Premises caused by such condemnation (but not damage to any Trade Fixtures,
to any Alterations or Utility Installations made after the Commencement Date,
nor to those portions of the Premises described on Exhibit 2).  In the event the
requirements of any Lender prevent Lessor from repairing the Premises (other
than Lessee’s Trade Fixtures, any Alterations or Utility Installations made
after the Commencement Date, and those portions of the Premises described on
Exhibit 2, with respect

23


--------------------------------------------------------------------------------


to which Lessor shall have no repair obligation), Lessor promptly shall notify
Lessee in writing of the estimated shortage in proceeds, and Lessee shall elect,
within 10 business days after such notice, whether to (a) terminate this Lease
60 days thereafter by written notice to Lessor, or (b) if approved by Lender,
pay for the repair cost of the Premises in excess of the amount of such proceeds
available to Lessor (in which event Lessee shall provide the funds or
satisfactory assurance thereof to Lessor within 30 days after such election), in
which event this Lease shall not terminate.  The option in Paragraph (b) shall
only be permitted if said arrangement is approved by Lender.  Lessee’s failure
to make an election within the time provided shall constitute Lessee’s election
to terminate this Lease 60 days after the expiration of said 10 business day
period.  Paragraph 14 together with this Paragraph 55.28, not general principles
of law or California Code of Civil Procedure sections 1230.010 et seq., shall
govern the rights and obligations of Lessor and Lessee with respect to the
condemnation of all or any portion of the Premises.

55.29                     Adequate Assurance.  As used in the Lease, the term
“adequate assurance thereof” or words of like import shall mean an irrevocable
unconditional letter of credit issued to Lessor as the Beneficiary, in form
acceptable to Lessor or an escrow arrangement reasonably acceptable to Lessor.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED CONSENT THERETO.  THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND EFFECTUATE
THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE PROJECT.

ATTENTION:  NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, EFFECT, OR
TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT RELATES.  THE
PARTIES ARE URGED TO:

1.                                       SEEK ADVICE OF COUNSEL AS TO THE LEGAL
AND TAX CONSEQUENCES OF THIS LEASE.

2.                                       RETAIN APPROPRIATE CONSULTANTS TO
REVIEW AND INVESTIGATE THE CONDITION OF THE PROJECT.  SAID INVESTIGATION SHOULD
INCLUDE BUT NOT BE LIMITED TO THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE
ZONING OF THE PROJECT, THE STRUCTUAL INTEGRITY OF THE PROJECT, THE CONDITION OF
THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES
ACT AND THE SUITABILITY OF THE PROJECT FOR LESSEE’S INTENDED USE.

The Parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

Executed at:

 

 

Executed at:

Chatsworth, CA

On:

 

, 2007

 

On:

April 2

, 2007

 

 

 

LESSOR:

 

LESSEE:

 

 

 

VRS Chatsworth LLC,

 

Natrol, Inc.,

a Virginia limited liability company

 

a Delaware corporation

 

 

 

By:

TA Richmond LLC,

 

 

 

Its Member

 

 

 

 

 

By:

/s/ Dennis R. Jolicoeur

 

By:

TA/VRS Manager LLC,

 

Name:

Dennis R. Jolicoeur

 

 

Its Manager

 

Title:

CFO

 

 

 

 

 

 

 

By:

TA Realty LLC,

 

 

 

 

 

Its Manager

 

 

 

 

 

 

 

By:

/s/ James P. Raisides

 

 

By:

/s/ Steven S. Spitz

Name:

James P. Raisides

 

 

Name:

Steven S. Spitz

Title:

Sr. Vice President

 

 

Title:

General Counsel

 

 

 

 

 

 

Address:

 

Address:

 

 

 

c/o TA Associates Realty

 

21411 Prairie Street

1301 Dove Street, Suite 860

 

Chatsworth, California 91311

Newport Beach, California 92660-2440

 

Attention: General Counsel

 

 

 

Telephone: (949) 852-2030

 

Telephone: (818) 739-6000

Facsimile: (949) 852-2031

 

Facsimile: (818) 739-6032

 

24


--------------------------------------------------------------------------------


 

With a Copy to:

 

 

 

 

 

c/o TA Associates Realty

 

 

28 State Street, 10th Floor

 

 

Boston, Massachusetts 02109

 

 

 

 

 

Telephone: (617) 476-2700

 

 

Facsimile: (617) 476-2799

 

 

 

25


--------------------------------------------------------------------------------


EXHIBIT      

Form of HazMat Certificate

General Information

Name of Responding Company:

 

 

 

 

 

Mailing Address:

 

 

 

 

 

Signature:

 

 

 

 

 

Title:

 

 

Phone:

 

 

 

 

 

Date:

 

 

Age of Facility:

 

 

Length of Occupancy:

 

 

Major products manufactured and/or activities conducted on the property:

 

 

 

 

Type of Business Activity(ies):

Hazardous Materials Activities:

(check all that apply)

(check all that apply)

 

 

o machine shop

o degreasing

o light assembly

o chemical/etching/milling

o research and development

o wastewater treatment

o product service or repair

o painting

o photo processing

o striping

o automotive service and repair

o cleaning

o manufacturing

o printing

o warehouse

o analytical lab

o integrated/printed circuit

o plating

o chemical/pharmaceutical product

o chemical/missing/synthesis

 

o silkscreen

 

o lathe/mill machining

 

o deionizer water product

 

o photo masking

 

o wave solder

 

o metal finishing

 

HAZARDOUS MATERIALS/WASTE HANDLING AND STORAGE

A.                                   Are hazardous materials handled on any of
your shipping and receiving docks in container quantities greater than one
gallon?         o Yes o No

B.                                     If Hazardous materials or waste are
stored on the premises, please check off the nature of the storage and type(s)
of materials below:

Types of Storage Container

Type of Hazardous Materials and/or Waste Stored

(list above-ground storage only)

 

 

 

o 1 gallon or 3 liter bottles/cans

o acid

o 5 to 30 gallon carboys

o phenol

o 55 gallon drums

o caustic/alkaline cleaner

o tanks

o cyanide

 

o photo resist stripper

 

o paint

 

o flammable solvent

 

o gasoline/diesel fuel

 

o nonflammable/chlorinated solvent

 

o oil/cutting fluid

 

C.                                     Do you accumulate hazardous waste
onsite?         o Yes o No

If yes, how is it being handled?

o on-site treatment or recovery

o discharged to sewer

 

 

o hauled offsite

If hauled offsite, by whom

 

o incineration

 

 

 


--------------------------------------------------------------------------------


D.                                    Indicate your hazardous waste storage
status with Department of Health Services:

o generator

o interim status facility

o permitted TSDF

o none of the above

WASTEWATER TREATMENT/DISCHARGE

A.                                   Do you discharge industrial wastewater to:

o sewer

o storm drain

o surface water

o no industrial discharge

B.                                     Is your industrial wastewater treated
before discharge?           o Yes o No

If yes, what type of treatment is being conducted?

o neutralization

o metal hydroxide formation

o closed-loop treatment

o cyanide destruct

o HF treatment

o other

SUBSURFACE CONTAINMENT OF HAZARDOUS MATERIALS/WASTES

A.                                   Are buried tanks/sumps being used for any
of the following:

o hazardous waste storage

o chemical storage

o gasoline/diesel fuel storage

o waste treatment

o wastewater neutralization

o industrial wastewater treatment

o none of the above

B.                                     If buried tanks are located onsite,
indicate their construction:

o steel                  o fiberglass                    o concrete

o inside open vault              o double walled

C.                                 Are hazardous materials or untreated
industrial wastewater transported via buried piping to tanks, process areas or
treatment areas?      o Yes o No

D.                                Do you have wet floors in your process
areas?           o Yes   o No

If yes, name processes:

 

 

 

E.                                      Are abandoned underground tanks or sumps
located on the property?          o Yes   o No

HAZARDOUS MATERIALS SPILLS

A.                                   Have hazardous materials ever spilled to:

o the sewer

o the storm drain

o onto the property

o no spills have occurred

B.                                     Have you experienced any leaking
underground tanks or sumps?          o Yes  o No


--------------------------------------------------------------------------------


C.                                     If spills have occurred, were they
reported?          o Yes  o No

Check which the government agencies that you contacted regarding the spill(s):

o Department of Health Services

o Department of Fish and Game

o Environmental Protection Agency

o Regional Water Quality Control Board

o Fire Department

D.                                    Have you been contacted by a government
agency regarding soil or groundwater contamination on your site?

o Yes   oNo

Do you have exploratory wells onsite?    o Yes  o No

If yes, indicate the following:

Number of wells:                            Approximate depth of wells:
                           Well diameters:                            

PLEASE ATTACH ENVIRONMENTAL REGULATORY PERMITS, AGENCY REPORTS THAT APPLY TO
YOUR OPERATION AND HAZARDOUS WASTE MANIFESTS.

Check off those enclosed:

o Hazardous Materials Inventory Statement, HMIS

o Hazardous Materials Management Plan, HMMP

o Department of Health Services, Generatory Inspection Report

o Underground Tank Registrations

o Industrial Wastewater Discharge Permit

o Hazardous Waste Manifest


--------------------------------------------------------------------------------